Exhibit 10.2*












































LEASE


Landlord:    IQHQ-ALEWIFE, LLC, a Delaware limited liability company


Tenant:    GCP APPLIED TECHNOLOGIES INC., a Delaware corporation


Property Address: The parcels known as 36-64 Whittemore Avenue, 1R-3R Alewife
Brook Parkway, 53-59 Whittemore Avenue, 65-85 Whittemore Avenue, 91-99
Whittemore Avenue, and 115 Whittemore Avenue, Cambridge, Massachusetts 02140




--------------------------------------------------------------------------------

Exhibit 10.2*
TABLE OF CONTENTS








ARTICLE ONE    - BASIC TERMS    
ARTICLE TWO    - PROPERTY/HENKEL LEASE    
ARTICLE THREE    - LEASE TERM, SURRENDER AND HOLDING OVER    
ARTICLE FOUR    - RENT    
ARTICLE FIVE    - PROPERTY TAXES    
ARTICLE SIX    - UTILITIES    
ARTICLE SEVEN    - CONDITION AND MAINTENANCE OF PROPERTY    
ARTICLE EIGHT    - USE OF PROPERTY    
ARTICLE NINE    - INDEMNITY AND INSURANCE    
ARTICLE TEN    - DAMAGE OR TAKING    
ARTICLE ELEVEN    - QUIET ENJOYMENT    
ARTICLE TWELVE    - ASSIGNMENT AND SUBLETTING    
ARTICLE THIRTEEN    - DEFAULTS    
ARTICLE FOURTEEN - PROTECTION OF LENDERS    
ARTICLE FIFTEEN    - LANDLORD LIABILITY    
ARTICLE SIXTEEN    - MISCELLANEOUS PROVISIONS    








--------------------------------------------------------------------------------

Exhibit 10.2*
ARTICLE ONE - BASIC TERMS
The following terms used in this Lease shall have the meanings set forth below.
Except as provided herein, this Lease and Tenant’s right to the Property shall
be subject to terms and conditions of the Henkel Lease (as defined in Article 2
below).


a.Effective Date:    
July 31, 2020.
b.Landlord:    
IQHQ-ALEWIFE, LLC, a Delaware limited liability company
c.Tenant:    
GCP    APPLIED TECHNOLOGIES INC., a Delaware corporation


d.Address of Property:    
36-64 Whittemore Avenue, 1R-3R Alewife Brook
Parkway, 53-59 Whittemore Avenue, 65-85 Whittemore Avenue, 91-99 Whittemore
Avenue, and 115 Whittemore Avenue, Cambridge, Massachusetts 02140
e.Property:
The real property described in Exhibit A attached hereto, together with the
buildings, structures and fixtures located on such real property as of the
Effective Date (or as may be hereafter located on such real property to the
extent installed by or on behalf of Tenant in accordance with the terms and
conditions hereof), and the rights and privileges now appurtenant thereto.


f.Lease Commencement Date:    
July 31, 2020.
g.Term:
The period commencing on the Lease Commencement Date and expiring on the last
day of the eighteenth (18th) full calendar month thereafter (the "Initial
Term"), as the same may be extended or sooner terminated as expressly set forth
herein (with the last day of the Term being the "Expiration Date").
h.Permitted Uses::
Subject to Tenant obtaining and maintaining at its sole cost and expense all
necessary governmental and third party permits and approvals required therefor,
laboratory, office, research and development, light manufacturing, distribution,
storage and warehouse, training and education, and any uses that Tenant is
presently conducting at the Property as of the






--------------------------------------------------------------------------------

Exhibit 10.2*
Effective Date, including all uses accessory and ancillary thereto.


i.Address of Landlord for Notices:    c/o IQHQ, L.P.
674 Via de la Valle, Suite 206 Solana Beach, CA 92075 Attention: Tracy Murphy,
President


and a copy to:


Crosbie Gliner Schiffman Southard & Swanson LLP 12750 High Bluff Drive, Suite
250
San Diego, CA 92130 Attention: Sean Southard, Esq.


j.Address of Tenant for Notices:    
GCP Applied Technologies Inc.
62 Whittemore Avenue
Cambridge, MA 02140
Attn: Paul Hanlon, Vice President, Global Supply Chain and James E. Thompson,
Vice President,
General Counsel and Secretary


with a copy to:    
Brown Rudnick LLP One Financial Center Boston, MA 02111
Attn: Thomas J. Phillips, Esq.
and Gregory S. Sampson, Esq.


k.Purchase and Sale Agreement:    
That certain Purchase and Sale Agreement dated
July 2, 2020 by and between Tenant, as Seller, and IQHQ, L.P., as Buyer (the
"Purchase Agreement").


l.Exhibit A: Description of Property Exhibit B: Critical Areas
Exhibit C: Activity and Use Limitations Exhibit D: Environmental Questionnaire
Exhibit E: Henkel Lease




ARTICLE TWO - PROPERTY/HENKEL LEASE


a.Lease of Property. Landlord leases the Property to Tenant and Tenant leases
the Property from Landlord for the Term of this Lease.


-2-




--------------------------------------------------------------------------------

Exhibit 10.2*
b."As Is" Condition of Property. Tenant and Landlord each acknowledges that
Tenant, has sold and conveyed the Property to Landlord on the Lease Commencement
Date and that Tenant is currently and has been in occupancy of the Property
prior to the Lease Commencement Date. Accordingly, Tenant and Landlord agree
that the Property is delivered to Tenant as of the Lease Commencement Date in
its "as is, where is" condition and with all faults, and Landlord shall have no
obligations to perform any work on the Property, make any improvements thereto
or otherwise prepare the Property for occupancy by Tenant. Tenant acknowledges
that neither Landlord nor any agent nor affiliate of Landlord has made any
representation as to the condition of the Property or the suitability of the
Property for the intended use by Tenant, its affiliates or any party claiming
under Tenant. Tenant represents and warrants that Tenant has made its own
inspection of and inquiry regarding the condition of the Property and is not
relying on any representations of Landlord or any other party with respect
thereto.


c.Henkel Lease.


i.Pursuant to that certain Lease between Tenant, as “landlord”, and Henkel
Corporation, a Delaware corporation, as tenant ("Henkel Tenant"), dated as of
July 3, 2019 (the "Henkel Lease") (a copy of which is attached hereto as Exhibit
E), Henkel Tenant, as of the Effective Date, leases and occupies certain
portions of the Property (as more particularly described in the Henkel Lease,
the "Henkel Premises"). The parties acknowledge and agree that Landlord has
acquired the Property subject to the Henkel Lease.


ii.Assignment of Henkel Lease. Effective as of the Effective Date, Landlord, as
assignor, hereby assigns and delivers to Tenant, as assignee, all of Landlord's
estate, right, title and interest in and to the Henkel Lease and Tenant hereby
accepts such assignment and assumes all of Landlord's obligations and/or
covenants under the Henkel Lease. In furtherance of the foregoing assignment,
the parties hereby agree and acknowledge that, as of the Effective Date, the
Henkel Lease shall be deemed a sublease between Tenant (as sublandlord) and
Henkel Tenant (as subtenant). In furtherance of the foregoing, from and after
the Effective Date, Landlord is hereby released from, and Tenant expressly
assumes and shall be responsible for, all obligations and/or covenants on the
part of “landlord” under the Henkel Lease, and Tenant agrees to protect, defend,
indemnify and hold Landlord and the Landlord Indemnified Parties (as defined in
Section 9.01 below), harmless from and against any and all liabilities,
judgments, damages, losses, costs, fines, penalties, costs, expenses, attorneys'
fees, court costs and claims (collectively, "Henkel Liabilities"), which may at
any time be asserted against Landlord by (a) Henkel Tenant for failure of Tenant
to perform any of the obligations and/or covenants on the part of "Landlord"
under the Henkel Lease, or (b) Henkel Tenant or any other person or entity by
reason of the lease, use and/or occupancy of the Henkel Premises under or
otherwise in connection with the Henkel Lease; except that the foregoing shall
not relieve Landlord of any Henkel Liabilities to the extent arising on account
of Landlord's breach of its obligations under this Lease or Landlord's
negligence or willful misconduct (subject, however, to the waivers described in
Section 9.04).. The provisions of this Section 2.03(a) shall survive the
expiration or earlier termination of the Henkel Lease and/or this Lease.


-3-



--------------------------------------------------------------------------------

Exhibit 10.2*
iii.Surrender Obligation. Tenant further acknowledges that its obligations
hereunder to vacate and surrender the entire Property when and as required
pursuant to the terms of this Lease, including without limitation its
obligations to remediate and clean-up the Property



under Section 3.04(c), shall extend to the Henkel Premises. In furtherance of
the foregoing, Tenant shall use commercially reasonable efforts to pursue all
legal actions as may be necessary against the Henkel Tenant (including, summary
process proceedings) in order for Tenant to comply with Tenant's obligation to
vacate and surrender the entire property (including the Henkel Premises) when
and as required hereunder. In furtherance thereof, the parties acknowledge that
concurrently with the execution and delivery of this Lease (and in accordance
with Section of the Purchase and Sale Agreement), Tenant has delivered to Henkel
Tenant an effective notice of termination in accordance with Section 2 of the
Henkel Lease pursuant to which the Henkel Lease will terminate by no later than
the expiration of the Initial Term.


ARTICLE THREE - LEASE TERM, SURRENDER AND HOLDING OVER


a.Lease Term. The Term of this Lease shall commence on the Lease Commencement
Date and expire on the Expiration Date unless sooner terminated or extended
pursuant to the express terms of this Lease.


b.Extension Option. So long as Tenant is not in Default under this Lease beyond
applicable notice and cure periods on the date that Tenant exercises the
Extension Option (as defined below) and at Landlord’s election as of the
commencement of the Extension Option, Tenant shall have the right and option
(the "Extension Option") to extend the Initial Term for one
(1) period of six (6) months (the "Extended Term"), exercisable by written
notice given to Landlord ("Exercise Notice") not later than nine (9) months
prior to the last day of the Initial Term as then in effect. Extension of the
Term pursuant to the Extension Option shall be on all the same terms and
conditions as this Lease, except that during the Extended Term Tenant shall pay
Landlord monthly base rent equal to $604,015.00 (the "Extended Term Monthly Base
Rent"), due on the first day of each calendar month of the Extension Term
without demand, notice, offset or deduction. The rights contained in this
Section 3.02 shall be personal to the Tenant named in this Lease (the "Original
Tenant") or an Affiliated Assignee (as defined in Section 12.03 below) and may
only be exercised by the Original Tenant or such Affiliate Assignee (and not any
other assignee, sublessee or other transferee of the Original Tenant's interest
in this Lease). Tenant's failure to deliver the Exercise Notice on or before the
date specified above shall be deemed to constitute Tenant's election not to
exercise the Extension Option.


c.Intentionally Deleted.


d.Surrender and Condition upon Lease Expiration or Termination.


i.On or before the expiration of the Term or any earlier termination of this
Lease, Tenant shall surrender and yield up the Property to Landlord in the
condition in which Tenant is required to maintain the Property during the Term
pursuant to Section 7.01 below and otherwise broom-clean, free of all Hazardous
Materials for which Tenant is responsible pursuant to Article 8 and this Section
3.04 below and also free of Tenant's furniture, equipment, signage,
-4-



--------------------------------------------------------------------------------

Exhibit 10.2*
trade fixtures and other personal property (except for any Allowable Personal
Property, as defined below), and free from all occupants, subtenants, or other
persons or entities claiming rights of possession by, through or under Tenant.
Landlord may treat any personal property not so removed by the date required
hereunder as abandoned and may dispose of the same, with the actual out-of-
pocket cost of disposal to Landlord to be paid by Tenant upon receipt of an
invoice



therefor in reasonable detail. Notwithstanding the foregoing or anything to the
contrary contained herein, Tenant shall not be obligated to surrender any
Demolition Premises (as defined herein) in any particular condition or free from
any of Tenant's trade fixtures, except that any Demolition Premises shall be
surrendered free from all Hazardous Materials for which Tenant is responsible
pursuant to Article 8 and this Section 3.04 below, and free from Tenant’s
furniture, equipment, signage and other personal property (except for any
Allowable Personal Property, as defined below), occupants, subtenants, or other
persons or entities claiming rights of possession by, through or under Tenant.


ii.No later than sixty (60) days prior to the Expiration Date, Tenant may at its
election deliver to Landlord notice containing a written schedule of personal
property that Tenant does not desire to remove from the Property at the
conclusion of the Term (the "Proposed Schedule"). Upon its receipt of such
Proposed Schedule, Landlord shall have fifteen
(15) business days to deliver to Tenant a written response pursuant to which
Landlord shall in its sole discretion either accept or reject, on a line item
basis (or otherwise, by a categorical rejection of all such items), the personal
property identified in the Proposed Schedule. Any items of Tenant's personal
property that Landlord so accepts (the "Allowable Personal Property") may, at
Tenant's election, remain at the Property on or after the Expiration Date and
any items of Tenant's personal property that Landlord so rejects shall be
removed from the Property by Tenant on or before the Expiration Date. Landlord's
failure to timely respond to the Proposed Schedule, or to so accept or reject
any particular line items therein within five (5) business days after receipt of
a second (2nd) written notice from Tenant (i.e., in addition to the original
notice containing the Proposed Schedule) stating in all capital letters that
Landlord’s continued failure to respond will result in Landlord’s deemed
acceptance of all items referred to in the Proposed Schedule, shall constitute
Landlord's acceptance thereof.


iii.Notwithstanding anything to the contrary contained in this Lease and in
addition to Tenant’s obligations set forth in 8.04 below, because portions of
the Property are being used as laboratory space and manufacturing space
(collectively, the "Lab Space"), then upon expiration or earlier termination of
this Lease, Tenant shall remove all furniture, fixtures, equipment and other
property from such Lab Space (excepting any Allowable Personal Property) and
return such space to Landlord in the condition required under Section 7.01
below. Furthermore, at least thirty (30) days prior to Tenant's surrender of
possession of the Property (or in the event of an earlier termination of this
Lease, as soon as reasonably possible following such termination), Tenant shall
provide Landlord with a facility decommissioning and Hazardous Materials closure
plan for the Lab Space which complies with the American National Standards
Institute's Laboratory Decommissioning guidelines (ANSI/AIHA Z9.11-2016) or any
successor standards published by ANSI or any successor organization (or, if ANSI
and its successors no longer exist, a similar entity publishing similar
standards) ("Exit Survey") prepared by an independent third party
state-certified professional with appropriate expertise, in a form reasonably
acceptable to Landlord. In addition, at least ten (10) days prior to Tenant's
surrender
-5-



--------------------------------------------------------------------------------

Exhibit 10.2*
of possession of any Lab Space, Tenant shall (i) provide Landlord with written
evidence of all appropriate governmental releases obtained by Tenant in
accordance with Legal Requirements (e.g., decommissioning of any radioactive
licenses) and relating to any Hazardous Materials used at the Property, and (ii)
conduct a site inspection with Landlord. Tenant agrees to remain responsible
after the surrender of the Property for the remediation of any recognized
environmental conditions set forth in the Exit Survey (and the Environmental
Assessment as applicable) in accordance with a remediation plan reasonably
approved by Landlord. Tenant's


-6-




--------------------------------------------------------------------------------

Exhibit 10.2*
obligations under this Section 3.04 shall survive the expiration or earlier
termination of this Lease


e.Demolition Premises. As used herein, "Demolition Premises" shall mean any
portions of the Property that Landlord in its sole discretion intends to
demolish or perform a so- called gut rehabilitation with respect to which
following the termination or expiration of this Lease. Landlord agrees to notify
Tenant promptly upon Landlord's determination of any Demolition Premises.


f.Holding Over. Tenant shall vacate and surrender the Property in accordance
with Section 3.03 and the terms of this Lease on or before the Expiration Date
or earlier termination of this Lease. Any failure by Tenant to timely surrender
the Property in accordance with Section
3.03 shall render Tenant a tenant at sufferance at a monthly base rental rate
equal to one hundred twenty-five percent (125%) of the Extended Term Monthly
Base Rent rental rate for the first thirty
(30) days of any holding over and at a monthly base rental rate equal to one
hundred fifty percent (150%) of the Extended Term Monthly Base Rent rental rate
thereafter. Tenant agrees that any holding over by the Henkel Tenant under the
Henkel Lease that extends beyond the expiration or earlier termination of this
Lease or the date Tenant is required to vacate and surrender the Property will
be deemed to be a holdover by Tenant under this Lease. During any such holding
over, Tenant's holding over shall be subject to all of the other terms and
provisions of this Lease. Acceptance by Landlord of Rent after such expiration
or earlier termination shall not constitute a consent to a hold over hereunder
or result in an extension of this Lease. If Tenant holds over for more than
thirty (30) days, then Tenant shall also indemnify, defend and pay to Landlord
and Landlord Indemnified Parties (as defined below) all losses, costs, damages
and/or claims sustained by Landlord resulting from retention of possession by
Tenant beyond such thirty (30) days (the "30-Day Period"), including without
limiting the generality of the foregoing, any claims made by any contractor or
other third party with whom Landlord has a written contract relating to any
interference with or delays in the demolition, development, redevelopment or
refurbishment of the Property and/or any succeeding tenant under a lease or
occupancy agreement or purchaser under a written purchase agreement founded upon
such failure to surrender (any such contract, lease or purchase agreement being
a "Third Party Agreement"); provided that if Landlord shall have notified Tenant
by no later than thirty (30) days prior to the Expiration Date of the existence
of any Third Party Agreement(s) that require(s) Landlord to have possession and
control of the Property by the Expiration Date in order for Landlord to perform
its obligations thereunder, then Tenant shall be liable under the foregoing
indemnification in this Section 3.06 with respect to claims against Landlord
under such Third Party Agreement without regard to the 30-Day Period.


ARTICLE FOUR - RENT


a.Base Rent. Except with respect to Extended Term Monthly Base Rent as set forth
in Section 3.02, Tenant shall not be obligated to pay any so-called base rent,
fixed rent or minimum rent under this Lease.


-7-



--------------------------------------------------------------------------------

Exhibit 10.2*
b.Additional Rent. All sums other than Extended Term Monthly Base Rent payable
by Tenant to Landlord under this Lease, or otherwise designated to be additional
rent under this Lease, shall be deemed "Additional Rent" under this Lease.
Additional Rent due from Tenant



to Landlord shall be payable at the Address of Landlord for Rent Payment or at
such other place or to such other person as Landlord may designate in writing
from time to time.


c.Tenant's Operation and Maintenance Expenses. Tenant shall be responsible for
and promptly pay, directly to all suppliers, vendors, carriers, contractors,
agents, insurers, service providers and other applicable parties, all the costs
of the operation, management, insurance, maintenance, replacement and repair of
the Property or any part thereof (subject to the provisions of Article 7 below),
and all other costs and expenses with respect to the Property or any part
thereof, in each case except to the extent any costs are the responsibility of
Landlord as expressly set forth in this Lease or are otherwise expressly stated
herein to not be Tenant's obligation (collectively "Tenant Direct Expenses"). If
Landlord pays for any Tenant Direct Expenses in accordance with the terms of
this Lease, then Tenant's obligation to reimburse Landlord for such costs shall
be an Additional Rent obligation payable in full within thirty (30) days of
invoice from Landlord in reasonable detail.


ARTICLE FIVE - PROPERTY TAXES


a.Real Property Taxes. Tenant shall pay, as Additional Rent, all of the Real
Property Taxes on the Property allocable to the Term of this Lease based on a
365 day fiscal tax year. If Tenant is billed for such Real Property Taxes
directly by the City of Cambridge taxing authority, Tenant shall make such
payments directly to the taxing authority prior to their due date and, if
requested by Landlord, provide Landlord with reasonable evidence of payment.
Notwithstanding the foregoing, in the event that Landlord is billed directly by
the taxing authority for any Real Property Taxes allocable to the Term, Tenant
shall pay Landlord for such Real Property Taxes within thirty (30) days of
receipt of Landlord's invoice therefor, and prior to delinquency (provided that
Landlord's invoice shall have been delivered to Tenant at least twenty
(20) days prior to the date of delinquency), containing a copy of the taxing
authority's bill therefor, and Landlord shall pay such Real Property Taxes
directly to the taxing authority. Notwithstanding the foregoing or anything to
the contrary contained herein, if the City of Cambridge tax assessors shall
increase the valuation of the Property for fiscal year 2022 such that the Real
Property Taxes increase by an amount that is 50% more than the Real Property
Taxes assessed for fiscal year 2021, then (a) Tenant's obligation hereunder for
Real Property Taxes for fiscal year 2022 (or any applicable portion thereof)
shall be adjusted such that Tenant shall not be liable for paying for any Real
Property Taxes in excess of the Real Property Taxes that would have been
assessed had such increase in Real Property Taxes from fiscal year 2021 to
fiscal year 2022 been limited to 50% (the "Tax Cap") and (b) Landlord shall be
responsible for promptly paying or reimbursing Tenant for any Real Property
Taxes in excess of the Tax Cap, in each case (a) or (b) to the extent allocable
to the Term based on a 365-day year. In the event that Tenant and Landlord shall
each be responsible for a portion of Real Property Taxes over a given period
under the preceding sentence, those percentages shall be referred to herein as
the "Respective Percentages."


-8-



--------------------------------------------------------------------------------

Exhibit 10.2*
b.Definition of "Real Property Taxes". "Real Property Taxes" shall mean taxes,
assessments (special, betterment, or otherwise), levies, fees, rent taxes,
impositions, excises, charges, water and sewer rents and charges, and all other
government levies and charges, general and special, ordinary and extraordinary,
foreseen and unforeseen, which are imposed or levied upon or assessed against
the Property. Real Property Taxes shall not include (a) federal, state or local
income taxes; (b) franchise, gift, transfer, corporation, estate, excise,
capital stock,



succession or inheritance taxes; (c) penalties or interest for the late payment
of real estate taxes (except to the extent resulting from any late payment of
real estate taxes by Tenant); and (d) the portion of real estate taxes allocable
to any capital improvements made to the Property by Landlord after the date this
Lease is signed, except to the extent the capital improvements were done (i) at
the direction of or request of the Tenant, (ii) as may be required by Legal
Requirements in connection with Tenant's use of the Property and/or any
alterations made by or on behalf of Tenant, or (iii) as may be required to
maintain the Property pursuant to Article 7 below. If at any time during the
Term the present system of ad valorem taxation of real property shall be changed
so that in lieu of the whole or any part of the ad valorem tax on real property,
or in lieu of increases therein, there shall be assessed on Landlord a capital
levy or other tax on the gross rents received with respect to the Property or a
federal, state, county, municipal, or other local income, franchise, excise or
similar tax, assessment, levy, or charge (distinct from any now in effect)
measured by or based, in whole or in part, upon gross rents, then all of such
taxes, assessments, levies, or charges, to the extent so measured or based,
shall be deemed to be Real Property Taxes under this Lease.


c.Tax Contests. Notwithstanding anything to the contrary contained herein, if
Tenant shall deem itself aggrieved by any increase in the assessment of Real
Property Taxes and shall in good faith desire to contest the payment thereof,
then Tenant may make such payment under protest and, so long as postponement of
such payment does not jeopardize Landlord's title to the Property, Tenant may
contest the same with the taxing authority provided that it shall secure such
payment and the interest and penalties thereon to the taxing authority if and to
the extent required by law. Notwithstanding the foregoing, Tenant shall not
contest or protest the payment of any Real Property Taxes or discontinue any
abatement proceedings begun by it without first giving Landlord written notice
of its intent so to do and allowing Landlord, at Landlord's election by written
notice to Tenant, to contest or protest such payments and/or be substituted in
such proceedings, in which case Landlord shall use reasonable efforts to pursue
such contest or protest in good faith and keep Tenant reasonably apprised of the
contest or protest. If the Real Property Taxes to be contested by Tenant are in
Landlord's name, then Tenant may prosecute such contest in the name of Landlord
and Landlord shall, at Tenant's request, sign all instruments reasonably
necessary or appropriate therefor in form and substance reasonably acceptable to
Landlord, and otherwise reasonably cooperate with Tenant, in connection
therewith (at no material out-of-pocket cost to Landlord unless Tenant shall
agree to reimburse Landlord for such cost). If Tenant is contesting any Real
Property Taxes, then Tenant shall keep Landlord reasonably apprised thereof. If
Landlord shall determine that Tenant's contest of Real Property Taxes would be
reasonably likely to materially and adversely interfere with, delay or
materially increase the cost of any demolition, development, redevelopment,
refurbishment or sale of any portion of the Property by Landlord as determined
by Landlord in good faith, then Landlord may, by notice to Tenant, inform Tenant
of such determination and elect to take over the contest and be substituted for
Tenant in such proceedings. If the Real Property Taxes to be contested by
-9-



--------------------------------------------------------------------------------

Exhibit 10.2*
Landlord are in Tenant's name, then Landlord may prosecute such contest in the
name of Tenant and Tenant shall, at Landlord's request, sign all instruments
reasonably necessary or appropriate therefor, and otherwise reasonably cooperate
with Landlord, in connection therewith (at no material out-of-pocket cost to
Tenant unless Landlord shall agree to reimburse Tenant for such cost). If
Landlord is contesting any Real Property Taxes, then Landlord shall keep Tenant
reasonably apprised thereof. Any abatements or refunds of Real Property Taxes
under this Section 5.03 shall be allocated as follows, in each case pro rata and
pari passu:



First, to Tenant and Landlord to reimburse each of them for their respective
actual out-of- pocket costs and expenses of the applicable contest or protest of
Real Property Taxes, including, without limitation, any appraisal fees and
reasonable attorneys' fees (it being acknowledged that customary contingent fees
payable to attorneys shall be deemed reasonable); and


Second, to Tenant and Landlord in proportion to their Respective Percentages (as
and to the extent applicable to the abated or refunded Real Estate Taxes).


The provisions of this Section 5.03 shall survive the expiration or earlier
termination of this Lease.


ARTICLE SIX - UTILITIES


a.Utilities. Tenant shall promptly pay, directly to the appropriate supplier or
utility provider, all costs of all natural gas, heat, cooling, energy, light,
power, water, sewer service, telephone, cable, data, internet service, refuse
disposal and other utilities and services supplied to the Property
(collectively, "Utilities") and allocable to the Term, together with any related
installation or connection charges or deposits. Tenant's payment obligations for
any municipal water or sewer services billed directly to Tenant shall be
Additional Rent. Notwithstanding the foregoing, Landlord may elect to have the
bills for municipal water or sewer service put in Landlord's name and paid
directly by Landlord, in which event Tenant shall pay Landlord directly for such
services, as Additional Rent, within thirty (30) days of receipt of Landlord's
invoice therefor containing a copy of the water/sewer authority's bill therefor.
No interruption or failure of Utilities, from any cause whatsoever, shall
constitute a default by Landlord under this Lease, or result in eviction or
constructive eviction of Tenant, termination of this Lease or the abatement of
rent, and Landlord shall not be liable for damages, arising out of any
curtailment or interruption whatsoever in Utilities or services therefor; except
for (but subject to the limitations on Landlord’s liability set forth in Section
15.01) (i) any damages incurred by Tenant as a result of any interruption or
failure of Utilities arising from the negligence or willful misconduct of
Landlord or its employees, agent or contractors to the extent occurring prior to
the Extended Term or (ii) with respect to an Abatement Event as set forth in
Section 6.02 below to the extent occurring from and after the Extended Term.


b.Abatement Event. An "Abatement Event" shall be defined as an event that
prevents Tenant from using the Property or any portion thereof, as a result of
any failure to provide services or access to the Property, where (i) such event
is caused by the negligence or willful misconduct of Landlord, its employees,
agents or contractors and is within Landlord's reasonable control, (ii) Tenant
cannot and does not actually use the Property or such portion
-10-



--------------------------------------------------------------------------------

Exhibit 10.2*
thereof for its ordinary course purposes as of the Effective Date, and (iii)
such event is not caused by the negligence or willful misconduct of Tenant, its
agents, employees or contractors. Tenant shall give Landlord notice ("Abatement
Notice") of any such Abatement Event, and if such Abatement Event continues
beyond the "Eligibility Period" (as that term is defined below), then the
Extended Term Monthly Base Rent during the Extended Term, if applicable, shall
be abated entirely or equitably reduced, as the case may be, after expiration of
the Eligibility Period for such time that Tenant continues to be so prevented
from so using, and does not so use, the Property or a portion thereof; provided,
however, in the event that Tenant is prevented from so using, and does not so
use, a portion of the Property for a period of time in excess of the



Eligibility Period and the remaining portion of the Property is not sufficient
to allow Tenant to effectively conduct its business therein, and if Tenant does
not so conduct its business from such remaining portion, then for such time
after expiration of the Eligibility Period during which Tenant is so prevented
from effectively conducting its business therein, the Extended Term Monthly Base
Rent for the Extended Term, if applicable, for the entire Property shall be
abated entirely for such time as Tenant continues to be so prevented from so
using, and does not so use, the Property. If, however, Tenant resumes such use
of any portion of the Property during such period, the Extended Term Monthly
Base Rent for the Extended Term, if applicable, equitably allocable to such
reoccupied portion, shall be payable by Tenant from the date Tenant so resumes
such use of such portion of the Property. The term "Eligibility Period" shall
mean a period of three (3) consecutive business days after Landlord's receipt of
any Abatement Notice(s). Such right to abate Extended Term Monthly Base Rent for
the Extended Term, if applicable, shall be Tenant's sole and exclusive remedy at
law or in equity for an Abatement Event occurring during the Extended Term. If a
fire or other casualty results in Tenant's inability to use the Property or a
portion thereof, the terms and conditions of Article 10 below shall apply rather
than this Section 6.02.


ARTICLE SEVEN - CONDITION AND MAINTENANCE OF PROPERTY


a.Tenant's Obligations. Tenant shall, at its sole cost and expense, maintain,
replace and repair the Property in at least the same condition as existed on the
Lease Commencement Date, reasonable wear and tear, casualty and condemnation
excepted and excepting any items that are the responsibility of Landlord to
repair or maintain as expressly set forth in this Lease or to the extent that
such items that are damaged or otherwise requiring of maintenance or repair due
to the negligence of willful misconduct of Landlord or its employees, agents or
contractors (but subject to the waivers described in Section 9.04); provided,
however, that Tenant shall have no responsibility for making any Capital Repairs
except for any such Capital Repairs ("Tenant Capital Repairs") as may be
required by Legal Requirements in connection with Tenant's specific manner of
use of the Property (as opposed to a general office, warehouse or research &
development use) and/or any alterations made by or on behalf of Tenant or any
Tenant Party. Tenant shall be responsible for any necessary snow and ice removal
at the Property. As used in this Lease, "Capital Repair" shall mean a repair or
maintenance activity under this Lease the cost of which exceeds $25,000 per item
and that is otherwise required to be capitalized in accordance with generally
accepted accounting principles consistently applied ("GAAP").


b.Landlord's Obligations. Landlord shall be responsible, at its sole cost and
expense,
for:
-11-



--------------------------------------------------------------------------------

Exhibit 10.2*


i.repairing and maintaining all building structures and structural systems,
roofs and roof membranes, foundations, and building exteriors (except for
Tenant's signage, if any) at the Property, including making any or all Capital
Repairs in connection therewith;


ii.repairing and maintaining all drainage systems (including gutters and
downspouts), including making any or call Capital Repairs in connection
therewith, except that the cost of any such repair or maintenance of drainage
systems shall be chargeable to Tenant as a Tenant Direct Expense, (provided
that, with respect to any such Capital Repairs,



Landlord's costs thereof shall be amortized on a straight-line basis over an
imputed useful life of ten (10) years and only the annual depreciation thereof
as shall be applicable during the Term shall be charged to Tenant as a Tenant
Direct Expense; and


iii.making any or all Capital Repairs at the Property other than as covered in
the foregoing clauses (a) or (b) and other than any Tenant Capital Repairs,


in each such case (a), (b) or (c) as may be necessary in order to keep the same
in a good and safe operating condition and in compliance with Legal Requirements
(except where Tenant is responsible for such compliance as provided under this
Lease), reasonable wear and tear, casualty and condemnation excepted and
excepting any items damaged or otherwise requiring of maintenance or repair to
the extent due to the negligence of willful misconduct of Tenant or its
employees, agents or contractors (in each of which events of negligence or
willful misconduct Tenant shall be responsible to the extent of such negligence
or willful misconduct, subject, however, to the waivers described in Section
9.04). Notwithstanding any provision in this Lease to the contrary (including
without limitation the immediate following sentence below), upon Tenant's
written request, Landlord shall perform, at its sole cost and expense, all
repairs required to any such portions of the Property to the extent damaged by,
or otherwise requiring maintenance or repair to the extent resulting from the
negligence or willful misconduct of Landlord, its employees, agents or
contractors (subject, however, to the waivers described in Section 9.04).
Notwithstanding the foregoing provisions of this Section 7.02 (other than the
immediately preceding sentence), if Landlord's obligation to make a Capital
Repair under the foregoing clause
(c) of this Section 7.02 (a "Landlord Capital Repair") will require Landlord to
expend more than
$500,000 (the “Landlord Capital Repair Cap”) in the aggregate for all Landlord
Capital Repairs during the entire Term then, in lieu of making such Landlord
Capital Repair, Landlord shall have the right in its sole discretion to notify
Tenant of Landlord's intention to terminate this Lease effective not less than
ninety (90) days thereafter; provided that Tenant may, within fifteen (15)
business days after receiving Landlord's termination notice, elect in its sole
discretion to nullify Landlord's termination notice, in which case (i) Landlord
shall have no obligation to make the particular Landlord Capital Repair that
gave rise to Landlord's termination notice (the "Triggering Capital Repair") or
any subsequent Landlord Capital Repairs, (ii) Tenant may, but shall not be
obligated to, make the Triggering Capital Repair and any subsequent Landlord
Capital Repair at its sole cost and expense (but subject to the further
provisions hereof), except
-12-



--------------------------------------------------------------------------------

Exhibit 10.2*
that Tenant shall be obligated to make any or all such Landlord Capital Repairs
to the extent necessary for Tenant to continue to legally occupy the Property in
compliance with applicable Legal Requirements, (iii) the failure of Landlord to
make the Triggering Capital Repair (or any subsequent Landlord Capital Repair)
shall not constitute a default by Landlord under this Lease, or result in
eviction or constructive eviction of Tenant, termination of this Lease, or
abatement of rent, and Landlord shall not be liable for damages arising out of
any curtailment or interruption whatsoever in Tenant’s operations on account
thereof, and (iv) to the extent that Tenant shall make any Landlord Capital
Repairs under the preceding clause (ii) then Landlord shall reimburse Tenant for
any costs thereof up to the Maximum Reimbursement Amount (as defined herein),
such reimbursement to be made by Landlord within thirty (30) days following
Landlord’s receipt of Tenant's paid invoice therefor in reasonable detail (and
such reimbursement obligation to survive the expiration or earlier termination
of this Lease). As used herein, "Maximum Reimbursement Amount" shall mean



the Landlord's Capital Repair Cap less the cost of all Landlord Capital Repairs
previously made and paid for by Landlord.


c.Alterations, Additions, and Improvements.


i.Tenant's Work. During the Term, Tenant shall not make any installations,
alterations, additions, or improvements in or to the Property ("work") without
Landlord's prior written consent, such consent not to be unreasonably withheld,
conditioned or delayed. Notwithstanding anything to the contrary contained
herein, Tenant may make cosmetic changes to the Property (the "Cosmetic
Alterations"), without Landlord's consent, provided that the aggregate cost of
any such alterations does not exceed $200,000.00 in any twelve (12) month
period, and further provided that such alterations do not (i) require any
structural or other substantial modifications to the Property, (ii) require any
changes to, nor adversely affect, the systems and equipment of the Property
(including, without limitation, the sprinkler system),
(iii) affect the exterior appearance of the Property, (iv) require a permit, or
(v) in any manner interfere with, delay or materially increase the cost of any
demolition, development, redevelopment or refurbishment of the Property by
Landlord as determined by Landlord in its sole but good faith discretion. Tenant
shall give Landlord at least fifteen (15) days prior notice of such Cosmetic
Alterations, which notice shall be accompanied by reasonably adequate evidence
that such changes meet the criteria contained in this Section 7.03(a). Tenant
shall procure at Tenant's sole expense all necessary permits and licenses before
undertaking any work on the Property and shall perform all such work in a good
and workmanlike manner employing materials of good quality and so as to conform
with all applicable Legal Requirements (as defined below in Section 8.02) and
with all applicable insurance requirements. Tenant shall require all contractors
employed by Tenant to carry worker's compensation insurance in accordance with
statutory requirements and commercial general liability insurance covering such
contractors' activities on or about the Property, written on an occurrence
basis, with a combined single limit for bodily injury and property damages of
not less than $3,000,000 per occurrence and Five Million Dollars ($5,000,000) in
the annual aggregate naming Landlord, the Landlord Indemnified Parties,
Landlord's property manager, Landlord's lender(s) and such other persons or
firms as Landlord specifies from time to time, as additional insureds with an
appropriate endorsement to the policy(s) and as may otherwise be reasonably
required by Landlord. Tenant shall indemnify, defend and hold harmless Landlord
and Landlord Indemnified Parties from all
-13-



--------------------------------------------------------------------------------

Exhibit 10.2*
injury, loss, claims or damage to any person or property occasioned by or
arising out of such work.


d.No Liens. Tenant shall pay when due, or cause to be bonded over, all claims
for labor and material furnished to the Property and shall at all times keep the
Property free from liens for labor and materials. Tenant hereby agrees to
indemnify, defend, and hold Landlord and Landlord Indemnified Parties free and
harmless from all liens and claims of lien, and all other liability, claims and
demands arising out of any work done or material supplied to the Property by or
at the request of Tenant in connection with any such work.


ARTICLE EIGHT - USE OF PROPERTY


a.Permitted Uses. Tenant shall use the Property only for the Permitted Uses.



b.Manner of Use. Tenant shall not cause or permit the Property to be used in any
way which shall constitute a violation of any law, order, judgment, ordinance,
regulation, code, directive, permit, license, covenant or restriction now or
hereafter applicable to the Property, and to the use and occupancy thereof and
business conducted thereon (collectively, "Legal Requirements" and each, a
"Legal Requirement"), or which shall constitute a nuisance or waste. Tenant
shall at all times comply with the requirements of the AULs (as defined in
Section 16.19) Notwithstanding the foregoing, Tenant shall, at Tenant's sole
cost and expense, be permitted to contest any Legal Requirements in good faith
so long as the same shall not subject Landlord to any liability on account
thereof or interfere, delay or materially increase the cost of any demolition,
development, redevelopment, refurbishment, leasing or sale of any portion of the
Property by Landlord as determined by Landlord in its sole but good faith
discretion. Tenant hereby agrees and acknowledges that the manufacture,
cultivation, sale, use, trade or possession of any drugs or other substance in
violation of the laws of the United States of America in the Property shall be a
material breach of this Lease (without any applicable notice and cure period)
notwithstanding any contrary laws of the Commonwealth of Massachusetts. Tenant
shall comply with, and Tenant's rights and obligations under this Lease and
Tenant's use of the Property shall be subject and subordinate to, all recorded
easements, covenants, conditions, restrictions, reciprocal easement agreements
and other documents of record now affecting the Property.


c.ADA. The parties acknowledge that the Americans with Disabilities Act of 1990
(49 U.S.C. Section 12101 et seq.) and regulations and guidelines promulgated
thereunder, as all of the same may be amended from time to time (collectively,
the "ADA"), establish requirements pertaining to business operations,
accessibility and barrier removal. Tenant acknowledges and agrees that Landlord
is making no representation or warranty as to whether the Property conforms to
the requirements of the ADA or any other applicable Legal Requirements. Tenant
further acknowledges and agrees that to the extent that Landlord prepares,
reviews or approve any of Tenant's plans and specifications for improvements to
or alterations of the Property, such action shall in no event be deemed a
representation or warranty that the same comply with the requirements of the ADA
or any other applicable Legal Requirements. Tenant shall be responsible for the
cost of all compliance of the Property with applicable Legal Requirements,
including without limitation the ADA. Tenant shall also be solely responsible
for all other requirements under the ADA relating to Tenant, any affiliates or
subtenants of Tenant or any party claiming under Tenant, or the operations of
any of them, or the Property, including, without
-14-



--------------------------------------------------------------------------------

Exhibit 10.2*
limitation, requirements under ADA pertaining to the employees, contractors,
agents, vendors, guests, customers or invitees of Tenant, its affiliates,
subtenants or other occupants of the Property.


d.Hazardous Materials.


i.Landlord acknowledges that the Permitted Use by Tenant may involve the use,
storage, generation, and presence of commercially reasonable amounts and
quantities of Hazardous Materials in the ordinary course of the conduct of the
Permitted Use consistent with Tenant's conduct of business in subject to
Tenant’s compliance with applicable Environmental Requirements. Tenant shall not
cause or permit any Hazardous Materials (as hereinafter defined) to be brought
upon, used, stored, handled, treated, or generated in or about, or released or
disposed of from, the Property in violation of applicable Environmental
Requirements (as hereinafter defined) or otherwise in a manner that would
violate any of the AULs affecting the



Property as of the Effective Date by Tenant or any of Tenant's agents,
employees, members, managers, officers, directors, subtenants (and with specific
reference to the Henkel Tenant), invitees and contractors (each, a "Tenant
Party" and collectively, "Tenant Parties") during the Lease Term. If Tenant
breaches the obligation stated in the preceding sentence, or if contamination of
the Property or any adjacent property is caused by Hazardous Materials brought
into, used, stored, handled, treated, generated in or about, or released or
disposed of from the Property in violation of applicable Environmental
Requirements during the Term by Tenant or any Tenant Parties, then Tenant hereby
indemnifies and shall defend and hold Landlord and Landlord Indemnified Parties
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of the Property, or the loss of, or restriction on, use of
the Property), expenses (including, without limitation, reasonable attorneys',
consultants' and experts' fees, court costs and amounts paid in settlement of
any claims or actions), fines, or other civil, administrative or criminal
penalties, injunctive or other relief (whether or not based upon personal
injury, property damage, or contamination of, or adverse effects upon, the
environment, water tables or natural resources), liabilities or losses
(collectively, "Environmental Claims") which arise during or after the Term as a
result of such contamination or as a result of a breach by Tenant of its
obligations under this Section 8.04. This indemnification of Landlord by Tenant
includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, treatment, remedial, removal,
or restoration work required by any federal, state or local governmental
authority because of a breach of Tenant's obligations under this Section 8.04.
Without limiting the foregoing, if the presence of any Hazardous Materials at
the Property or any adjacent property caused by a violation of this Section 8.04
by Tenant or a Tenant Party during the Lease Term results in any contamination
of the Property or any adjacent property, Tenant shall promptly take all actions
at its sole expense and in accordance with applicable Environmental Requirements
as are necessary to address any such contamination at the Property or any
adjacent property in accordance with applicable Environmental Requirements,
provided that Landlord's approval of such action taken at the Property shall
first be obtained, which approval shall not unreasonably be withheld. Tenant
shall not be liable pursuant to this Lease for any contamination or Hazardous
Materials conditions that relate to the treatment, storage, use, disposal, or
release of Hazardous Materials
-15-



--------------------------------------------------------------------------------

Exhibit 10.2*
that occurred prior to the Lease Commencement Date, except to the extent that
any condition in existence as of the Lease Commencement Date is exacerbated by
Tenant or Tenant Parties in violation of applicable Environmental Requirements
during the Term. Nothing contained in this Lease (with specific reference to the
foregoing) shall constitute or be deemed to constitute waiver of any term or
condition of the Purchase Agreement by either Landlord or Tenant, including
without limitation, any right or remedy of Landlord or its affiliates (including
IQHQ, L.P.) with respect to the Reserved Claims as defined in and subject to the
Purchase Agreement or otherwise arising in connection with the Purchase
Agreement. Landlord and Tenant agree and acknowledge that certain Summary of
Site Conditions and Remedial Actions dated March 23, 2020 (file no. 10063-260)
as prepared by Haley & Aldrich, Inc. (the "Site Conditions Report") identifies
certain areas of contamination at the Property (“Preexisting Conditions”).
Notwithstanding any provision to the contrary herein, the Preexisting Conditions
are the responsibility of Landlord. To the extent any Hazardous Materials are
identified on or below the Property in any Environmental Assessment performed
upon the expiration or earlier termination of this Lease which are not
identified in the Site Conditions Report, such Hazardous Materials shall be the
responsibility of Landlord unless it is determined



that such Hazardous Materials were introduced to the Property by or exacerbated
by Tenant during the Term of the Lease. In such case, all of the indemnity,
removal, remediation and other obligations of Tenant under this Section 8.04
shall apply to such Hazardous Materials.


ii.If underground or other storage tanks storing Hazardous Materials located at
the Property are used by Tenant or are hereafter placed in, on or under the
Property by Tenant, Tenant shall install, use, monitor, operate, maintain,
upgrade and manage such storage tanks, maintain appropriate records, obtain and
maintain appropriate insurance, implement required reporting procedures,
properly close any underground storage tanks, and take or cause to be taken all
other actions necessary or required under applicable state and federal Legal
Requirements, as such now exists or may hereafter be adopted or amended in
connection with the installation, use, maintenance, management, operation,
upgrading and closure of such storage tanks. Notwithstanding the foregoing,
Tenant shall not install or permit any new underground storage tank at the
Property without Landlord's consent in its sole but good faith discretion.


iii.As used herein, the term "Environmental Requirements" means all applicable
statutes, regulations, ordinances, rules, codes, judgments, orders or other
similar enactments of any governmental authority regulating or relating to
health, safety, or environmental conditions on, under, or about the Property, or
the environment, including without limitation, the following: the Comprehensive
Environmental Response, Compensation and Liability Act; the Resource
Conservation and Recovery Act; and all state and local counterparts thereto, and
any regulations or policies promulgated or issued thereunder, and any
requirements under any of the AULs (as defined in Section 16.19). As used
herein, the term "Hazardous Materials" means and includes any substance,
material, waste, pollutant, or contaminant listed or defined as hazardous or
toxic, or regulated by reason of its impact or potential impact on humans,
animals and/or the environment under any Environmental Requirements, asbestos
and petroleum, including crude oil or any fraction thereof, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas). The term "Hazardous Materials" also includes,
without limitation, any material or substance which is
-16-



--------------------------------------------------------------------------------

Exhibit 10.2*
(i) defined as "Hazardous waste" under Section 2 of M.G.L. c. 21C (Massachusetts
Hazardous Waste Management Act), (ii) defined as a "Hazardous material," "Oil"
or "Substantial hazard" under Section 2 of M.G.L. c. 21E (Massachusetts Oil and
Hazardous Material Release Prevention Act), (iii) defined as "Acutely Hazardous
Waste," "Hazardous Waste," "Hazardous Debris," "Mixed Waste" or "Universal
Waste" under 310 Code of Massachusetts Regulations,
§§ 30.000 et. Seq (Hazardous Waste), (iv) petroleum, (v) asbestos, (vi)
designated as a "Hazardous Substance" pursuant to Section 311 of the Federal
Water Pollution Control Act (33 U.S.C.
§1317), (vii) defined as a "Hazardous Waste" pursuant to Section 1004 of the
Federal Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq. (42
U.S.C. §6903), or
(viii) defined as a "Hazardous Substance" pursuant to Section 101 of the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§9601 et seq. (42 U.S.C.
§9601). As defined in Environmental Requirements, Tenant is and shall be deemed
to be the "operator" of Tenant's "facility" and the "owner" of all Hazardous
Materials brought on the Property by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.


iv.As a material inducement to Landlord to allow Tenant to use Hazardous
Materials in connection with its business, Tenant agrees to deliver to Landlord
prior to entering into this Lease a fully and accurately completed Landlord's
Pre-Leasing Environmental Exposure Questionnaire identifying each type of
Hazardous Material to be present on the Property, excluding routine office,
janitorial, and maintenance supplies in usual and customary quantities and used,
stored and disposed of in accordance with all Environmental Requirements and
manufacturers recommendations, and setting forth any and all governmental
approvals or permits required in connection with the presence of such Hazardous
Material on the Property ("Environmental Questionnaire") in the form of Exhibit
D attached hereto. Tenant shall also notify Landlord on or before the date
Tenant obtains any additional permits or approvals for Hazardous Materials.
Landlord may request that Tenant provide updates to the information contained in
the Environmental Questionnaire from time to time during the Term of this Lease,
but not more frequently than once every six (6) months except when Tenant is in
breach of its obligations under this Section 8.04. All manifests relating to the
storage and/or removal or transportation of Hazardous Substances shall belong
solely to Tenant and Landlord shall have absolutely no obligation in connection
therewith.







v.At or prior to the expiration or earlier termination of the Term if Landlord
is good faith reasonably believes that Tenant may have violated the terms and
conditions of Section 8.04, then Landlord may cause an environmental assessments
of a scope reasonably determined by Landlord (an "Environmental Assessment") to
be conducted in accordance with all Environmental Requirements. All costs and
expenses incurred by Landlord in connection with any such Environmental
Assessment initially shall be paid by Landlord; provided that if any such
Environmental Assessment shows that Tenant has failed to materially comply with
the provisions of Section 8.04(a), then all of the costs and expenses of such
Environmental Assessment shall be reimbursed by Tenant as Additional Rent within
ten (10) days after receipt of written demand therefor.


-17-



--------------------------------------------------------------------------------

Exhibit 10.2*
vi.If the Environmental Assessment (if any) results in a finding that Tenant or
if Tenant otherwise has a removal or remediation obligation pursuant to Section
8.04(a), then Tenant shall immediately prepare and submit to Landlord within
thirty (30) days after receipt of the Environmental Report a comprehensive plan,
subject to Landlord’s written approval, specifying the actions to be taken by
Tenant to perform the repair, closure, remediation, removal, or other clean-up
(the "Clean-up") of any Hazardous Materials so that the Property is restored to
the conditions required by this Lease. Upon Landlord’s approval of the Clean-up
plan, Tenant shall, at Tenant’s sole cost and expense, without limitation on any
rights and remedies of Landlord under this Lease, immediately implement such
plan with a consultant reasonably acceptable to Landlord and proceed to Clean-Up
Hazardous Materials in accordance with all Environmental Requirements and as
required by such plan and this Lease. If, within thirty
(30) days after such Clean-up plan is approved by Landlord, Tenant fails either
(a) to complete such Clean-up, or (b) with respect to any Clean-up that cannot
be completed within such thirty (30)-day period, fails to proceed with diligence
to prepare the Clean-up plan and complete the Clean-up as promptly as
practicable, then Landlord shall have the right, but not the obligation, and
without waiving any other rights under this Lease, to carry out any Clean-up
recommended by the Environmental Report or required by any governmental
authority having jurisdiction over the Property, and recover all of the costs
and expenses thereof from Tenant, payable within ten
(10) days after receipt of written demand therefor. The terms and conditions of
this Subsection
(f)shall expressly survive the expiration or earlier termination of this Lease.


vii.To the extent reasonably possible, Tenant shall complete any Clean-up prior
to surrender of the Property upon the expiration or earlier termination of this
Lease, subject



to necessary post-remedial obligations. Tenant shall obtain and deliver to
Landlord a letter or other written determination from a Licensed Site
Professional to evidence that regulatory closure has been achieved in accordance
with the requirements of the Massachusetts Contingency Plan (310 CMR 40.0000).
Upon the expiration or earlier termination of this Lease, Tenant shall also be
obligated to close all permits obtained in connection with Hazardous Materials
in accordance with applicable Environmental Requirements.


viiiUnless compelled to do so by applicable law, Tenant agrees that Tenant shall
not disclose, discuss, disseminate or copy any information, data, findings,
communications, conclusions and reports regarding the environmental condition of
the Property to any person or entity (other than Tenant's consultants,
attorneys, property managers and employees that have a need to know such
information), including any governmental authority, without the prior written
consent of Landlord. In the event Tenant reasonably believes that disclosure is
compelled by applicable law, it shall provide Landlord three (3) business days'
advance notice of disclosure, unless disclosure is required sooner under
applicable Environmental Requirements, of confidential information so that
Landlord may attempt to obtain a protective order. Tenant may additionally
release such information to bona fide prospective purchasers or lenders, subject
to any such parties’ written agreement to be bound by the terms of this Section
8.04(i).


ixWithin thirty (30) days of receipt thereof, Tenant shall provide Landlord with
a copy of any and all environmental assessments, audits, studies and reports
regarding Tenant’s activities with respect to the Property, or ground water
beneath the Property, or the environmental condition or Clean-up thereof.
-18-



--------------------------------------------------------------------------------

Exhibit 10.2*


xTenant shall be responsible for posting on the Property any signs required
under applicable Legal Requirements and Environmental Requirements. Tenant shall
also complete and file any business response plans or inventories required by
any applicable Legal Requirements. Tenant shall concurrently file a copy of any
such business response plan or inventory with Landlord.


xiEach covenant, agreement, representation, warranty and indemnification made by
Tenant set forth in this Section 8.04 shall survive the expiration or earlier
termination of this Lease and shall remain effective until all of Tenant’s
obligations under this Section 8.04 have been completely performed and
satisfied.


e.Landlord's Access. Landlord or its agents may enter the Property at reasonable
times during Tenant's normal business hours, for purposes of (a) performing any
obligations of Landlord hereunder that require such access and (b) exhibiting
the Property to potential purchasers, lenders or investors or, during the last
twelve (12) months of the Term, tenants, in each case under this clause (b) as
may be reasonably required from time to time; provided, however, that (i)
Landlord shall give Tenant at least two (2) business days' advance notice of
such entry (which may be oral), except in the case of an emergency, in which
event Landlord shall only need to make commercially reasonable efforts to notify
Tenant, (ii) a representative of Tenant shall have the opportunity to be present
during any such entry, and (iii) in making such entry Landlord shall not
interfere with any business or operations at the Property, and (iv) Landlord
shall not enter any particular areas of the Property to the extent that Tenant
has identified them as containing any operations or information that is
confidential to Tenant's business.


-19-




--------------------------------------------------------------------------------

Exhibit 10.2*
f.Sole Risk. Tenant agrees and acknowledges that all personal property of
Tenant, and of all persons claiming by, through or under Tenant, which may be
located at the Property during the Term shall be at the sole risk and hazard of
Tenant, and if the whole or any part thereof shall be destroyed or damaged by
fire, water or otherwise, or by the leakage or bursting of water pipes, by theft
or from any other cause except Landlord's negligence or willful misconduct, no
part of such loss or damage is to be charged to or to be borne by Landlord,
except that Landlord shall in no event be indemnified or held harmless or
exonerated from any liability to Tenant or to any other person, for any injury,
loss, damage or liability to the extent such indemnity is prohibited by law.


g.Renovation Work.


1.Landlord may, at Landlord's sole risk and cost, as Landlord deems appropriate
in Landlord's sole and absolute discretion and to the fullest extent allowed by
applicable zoning and other land use laws, ordinances rules and regulations,
modify (collectively, the "Renovations") the ponds and open areas of the
Property that are not currently developed, and/or other exterior areas existing
on the Property including parking areas (collectively, the "Renovation Areas"),
which Renovations may include without limitation adding, eliminating or altering
the size, location and arrangement of any such Renovation Areas, provided that
(i) in connection with such Renovations Landlord shall not prohibit or prevent
(x) access to or from the buildings (it being agreed that Landlord may provide
reasonable alternate access routes) or (y) access to, or use of, at least three
hundred (300) parking spaces at the Property at all times (it being agreed that
the location of such three hundred (300) parking spaces may be relocated around
the Property from time to time during the Lease Term), and (ii) the areas (the
“Critical Areas”) shown in red, purple and forest green on Exhibit B shall be
deemed to be Renovation Areas that are subject to the additional restrictions
and requirements set forth in Exhibit B relating to each such Critical Area and
it being agreed that Landlord and Tenant shall reasonably cooperate with each
other in good faith to coordinate and facilitate compliance with such
restrictions and requirements in furtherance of the Renovations in each such
Critical Area. In addition, Tenant hereby agrees acknowledges that Landlord may,
as part of the Renovations, but subject to all of the provisions of this Section
8.07, reface the exterior of, and replace certain building systems located
within, the buildings located on the Property as of the Effective Date, and
install pipes, lines, conduits, and other elements at the Property. In
connection with such Renovations, Landlord may, among other things, maintain
staging areas within such Renovation Areas, limit or eliminate access to such
Renovation Areas, or perform work in such Renovation Areas that may create
noise, dust or debris. In the exercise of the rights set forth in this Section
8.07, Landlord shall (A) take commercially reasonable steps to minimize
interference with Tenant's permitted business, (B) cause all such work to be
performed in a manner that will minimize any interference with a normal
operation of Tenant’s business in the Property, (C) provide that all affected
areas be operated and maintained in a safe and secure manner, (D) promptly
remove surplus materials and debris, and (E) promptly restore any damage or
disturbed areas caused by Landlord's activities.


2.Landlord shall keep Tenant's Representative reasonably apprised from time to
time of Landlord's intended Renovation plans and construction timeline, which
shall include Landlord's Representative's meeting in person at the Property with
Tenant's Representative at least once per month at a mutually agreeable time and
date. With regard to the
-20-



--------------------------------------------------------------------------------

Exhibit 10.2*
Renovations that affect the Critical Areas or any of the buildings at the
Property that areoccupied by Tenant, Landlord shall promptly provide Tenant's
Representative with (i) the right to review any applicable plans and
specifications, (ii) a summary of Landlord’s staging and construction schedule,
and (iii) the names of Landlord’s general contractor performing work, in each
case as Tenant's Representative may from time to time reasonably request from
Landlord's Representative. "Tenant's Representative" shall mean David Croce,
with whom Landlord may communicate under this paragraph via email (at
David.F.Croce@gcpat.com) notwithstanding anything to the contrary contained
herein.    "Landlord's Representative" shall mean Tracy Murphy, with whom Tenant
may communicate via email (at tmurphy@iqhqreit.com) notwithstanding anything to
the contrary contained herein. Tenant and Landlord shall have the right from
time to time to designate a substitute Tenant's Representative or Landlord's
Representative, respectively, by notice to the other party given in accordance
with Section 16.04, which notice shall include its substitute representative's
email address. Before entering the Property to perform any Renovations,
Landlord’s general contractor shall have delivered to Tenant an industry
standard certificate of liability insurance for said contactor naming Tenant as
an additional insured (or otherwise subject to a blanket endorsement
accomplishing the same). To the extent Tenant in good faith deems it reasonably
necessary to do so, Tenant may employ reasonable security personnel or otherwise
incur reasonable costs in connection with protecting Tenant's business during
the performance of the Renovations and, so long as Tenant shall have notified
Landlord in advance of the reasonably anticipated costs thereof and Landlord
shall have approved the same (such approval not to have been unreasonably
withheld, conditioned or delayed provided the fees charged must be competitive
with the fees charged by security contractors performing similar services in the
projects of comparable quality in the immediate geographic area), the
reasonable, out of pocket, third party costs thereof shall be reimbursed by
Landlord within thirty
(30) days following Tenant's presentation to Landlord of an invoice therefor in
reasonable detail, such reimbursement to survive the expiration or earlier
termination of this Lease.


3.Tenant agrees that, during the Term, it will not oppose, challenge or
participate in any way in any opposition to any of Landlord’s (or Landlord’s
affiliates, successors and/or assigns) development plans or in connection with
Landlord’s efforts to obtain all such permits, maps, rezoning approval and other
entitlements, approvals and governmental authorizations (collectively, the
"Entitlements") deemed necessary or appropriate by Landlord for Landlord’s
intended commercial development and operation of the Property; provided that the
foregoing shall not prevent Tenant from disputing any of Landlord's development
activities directly against Landlord to the extent that the same shall violate
any of Tenant's rights under this Lease (as opposed to pursuant to any
prohibited opposition as contemplated above in this sentence).



ARTICLE NINE - INDEMNITY AND INSURANCE


a.Indemnity.


i.Subject to Section 9.04 below, Tenant hereby indemnifies and agrees to defend,
save and hold Landlord and Landlord's officers, directors, partners, affiliates,
members, managers, employees, agents, contractors and holders of Mortgages (as
defined in Section 14.01 below) as to which Landlord has given Tenant notice
("Landlord Indemnified Parties")
-21-



--------------------------------------------------------------------------------

Exhibit 10.2*
harmless from and against any and all Claims for injury or death to persons or
damage toproperty (i) occurring within the Property to the extent caused by the
negligence or willful misconduct of Tenant or any Tenant Party, (ii) to the
extent arising out of the use or occupancy of the Property by Tenant or any
Tenant Party, or (iii) occasioned by a breach or default by Tenant in the
performance of any of its obligations hereunder (including a breach or default
by the Henkel Tenant in the performance of any of its obligations under the
Henkel Lease to the extent the same constitutes a breach or default by Tenant in
the performance of Tenant's obligations under this Lease, except, in any event,
to the extent caused by the willful misconduct or negligence of Landlord or its
employees, agents or contractors. Subject to Section 9.04 below, Landlord hereby
indemnifies and agrees to defend, save and hold Tenant and Tenant's officers,
directors, employees, partners, members, managers, and agents (the "Tenant
Indemnified Parties") harmless from and against any and all Claims for injury or
death to persons or damage to property
(i)occurring within the Property to the extent caused by the negligence or
willful misconduct of Landlord or its employees, agents or contractors or (ii)
occasioned by a breach or default by Landlord in the performance of any of its
obligations hereunder, except, in any event, to the extent caused by the willful
misconduct or negligence of Tenant or any Tenant Party. The indemnity in this
Section (as well as any other provisions of this Lease dealing with
indemnification of the Landlord by Tenant) shall be subject to and limited by
the provisions of M.G.L. c. 186, Section
15. The provisions of this Section 9.01 shall survive the expiration or
termination of this Lease with respect to any damage, injury, or death occurring
prior to such expiration or termination.


ii.Notwithstanding any provision in this Lease to the contrary, in no event
shall (i) any member, manager, partner, shareholder, owner, officer, director or
employee of Tenant be personally liable for the performance of any of the
Tenant's obligations under this Lease or any liabilities of any kind whatsoever
of Tenant arising directly or indirectly from this Lease and (ii) except as set
forth in Section 3.06, Tenant be liable to Landlord or any Landlord Indemnified
Parties for any punitive, consequential or special damages under this Lease and
Landlord waives and each Landlord Indemnified Party shall be deemed to have
waived any rights it may have to such damages under this Lease in the event of a
breach or default by Tenant under this Lease or otherwise.


b.Landlord's Insurance.


i.Landlord shall maintain causes of loss special form property insurance
covering the full replacement cost of the Property. Landlord shall also procure
and maintain commercial general liability insurance with a single loss limit of
not less than $2,000,000 for bodily injury and property damage with respect to
the Property. The Property may be included in a blanket policy (in which case
the cost of such insurance allocable to the Property will be determined by
Landlord based upon the insurer's cost calculations). The cost of all premiums
incurred by Landlord in connection with the insurance policies required to be
maintained by Landlord under this Section 9.02 shall be included in Tenant
Direct Expenses.


ii.The aforementioned minimum limits of policies and Landlord's procurement and
maintenance thereof shall in no event limit the liability of Landlord hereunder.
Landlord's commercial general liability insurance policy shall name Tenant, and
such other
-22-



--------------------------------------------------------------------------------

Exhibit 10.2*
persons as Tenant shall request from time to time, as additional insureds with
an appropriate endorsement to the policy(s). All such insurance policies carried
by Landlord shall be with companies having a rating of not less than A-VIII in
Best's Insurance Guide. Landlord shall



furnish to Tenant, from the insurance companies, or cause the insurance
companies to furnish, certificates of coverage. Landlord shall endeavor to
provide Tenant with not less than thirty (30) days’ (ten (10) days’ for
non-payment of premium) notice to Tenant of any cancellation or material
reduction of coverage. Landlord shall have the right to provide such insurance
coverage pursuant to blanket policies obtained by Landlord, provided such
blanket policies expressly afford coverage to the Property and to Landlord as
required by this Lease.


c.Tenant's Insurance.


1.[intentionally deleted]


2.Tenant, shall at all times during the Term of this Lease, and at its own cost
and expense, procure and continue in force the following insurance coverage:


i.Commercial General Liability, written on an occurrence basis, with a combined
single limit for bodily injury and property damages of not less than Three
Million Dollars ($3,000,000) per occurrence and Five Million Dollars
($5,000,000) in the annual aggregate, including (A) products liability coverage
if applicable and (B) blanket contractual coverage of the type ordinarily
included in commercial general liability insurance policies (provided that so
long as Tenant is the original named Tenant hereunder and is a public company,
Tenant may, notwithstanding the foregoing provisions of this clause (i) or
anything to the contrary contained herein (and in lieu of the Commercial General
Liability coverage referred to above), carry a policy of excess liability in the
amount of $75 million, with a self-insured retention risk of
$5 million, written on an "occurrence reported" basis);


ii.a policy of causes of loss – special form property insurance, or all risk,
coverage covering Tenant's fixtures and equipment, including but not limited to
any or all mechanical, plumbing, heating, ventilating, air conditioning, and
electrical equipment, systems and facilities;


(iv)Worker's Compensation coverage as required by law; and


(v)business interruption, loss of income and extra expense insurance covering
any failure or interruption of Tenant's business equipment (including, without
limitation, telecommunications equipment) and covering all other perils,
failures or interruptions sufficient to cover a period of interruption of not
less than twelve (12) months.


3.The aforementioned minimum limits of policies and Tenant's procurement and
maintenance thereof shall in no event limit the liability of Tenant hereunder.
Tenant's liability insurance policy shall name Landlord, the Landlord
Indemnified Parties, Landlord's property manager, Landlord's lender(s) and such
other persons or firms as Landlord specifies from time to time, as additional
insureds with respect to the insurable liabilities assumed by
-23-



--------------------------------------------------------------------------------

Exhibit 10.2*
Tenant under this Lease. All such insurance policies carried by Tenant shall be
with companies having a rating of not less than A-VIII in Best's Insurance
Guide. Tenant shall furnish to Landlord, from the insurance companies, or cause
the insurance companies to furnish, certificates of coverage. The deductible or
self-insured retention under each such liability policy shall be customary or
otherwise reasonably acceptable to Landlord. Tenant shall endeavor to provide
Landlord with not less than thirty (30) days’ (ten (10) days’ for non-payment of
premium) notice to Landlord of any cancellation or material reduction of
coverage. All such liability policies shall be primary to any insurance carried
by Landlord and excess and not contributing with any Tenant insurance
requirement hereunder to the extent relating to any liability assumed by Tenant
under this Lease. Tenant shall, prior to the expiration of such policies,
furnish Landlord with renewals or binders. Tenant agrees that if Tenant does not
take out and maintain such insurance or furnish Landlord with renewals or
binders in a timely manner, Landlord may (but shall not be required to) procure
said insurance on Tenant's behalf and charge Tenant the cost thereof, which
amount shall be payable by Tenant upon demand with interest (at the rate set
forth in Section 20(e) below) from the date such sums are expended. Tenant shall
have the right to provide such insurance coverage pursuant to blanket policies
obtained by Tenant, provided such blanket policies expressly afford coverage to
the Property and to Tenant as required by this Lease.


d.Waiver of Subrogation. The property insurance obtained by each of Landlord and
Tenant shall include a waiver of subrogation by the insurers and all rights
based upon an assignment from its insured, against Landlord or Tenant, and their
respective officers, directors, employees, managers, members, partners, agents,
invitees and contractors, and any affiliates of Tenant in occupancy of the
Property (collectively, with respect to either party, the "Related Parties"), in
connection with any loss or damage thereby insured against. Notwithstanding
anything herein to the contrary, neither party nor its respective Related
Parties shall be liable to the other for loss or damage caused by any risk
insured against under property insurance required to be maintained hereunder,
and each party waives any claims against the other party, and its respective
Related Parties, for such loss or damage. The failure of a party to insure its
property shall not void this waiver. Landlord and its respective Related Parties
shall not be liable for, and Tenant hereby waives all claims against such
parties for, business interruption and losses occasioned thereby sustained by
Tenant, any or Tenant's Related Parties or any person claiming through Tenant
resulting from any accident or occurrence in or upon the Property from any cause
whatsoever. If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other's insurer


e.Compliance with Insurance Requirements. If, due to a change in Tenant's use or
operations, the premiums for Landlord's insurance maintained under Section
9.02(a) shall increase, then Tenant shall either cease the activity causing such
increase or pay for such increase as a Tenant Direct Expense. Tenant shall
provide Landlord and Landlord’s insurer(s) with such information regarding the
use of the Property and any damage to the Property as they may require in
connection with the placement of insurance for the Property or the adjusting of
any losses to the Property. Tenant shall, at its own expense, comply with all
reasonable insurance requests applicable to the Property including, without
limitation, the installation of fire extinguishers and fire sprinkler system.



ARTICLE TEN - DAMAGE OR TAKING
-24-



--------------------------------------------------------------------------------

Exhibit 10.2*


a.Termination. In the event that the entire Property, or a substantial portion
thereof (including access or parking facilities) such that the remainder is
rendered unsuitable for the Permitted Uses as determined by either Tenant or
Landlord in its reasonable discretion, shall be destroyed or damaged by fire or
casualty (each, a "Casualty") or taken by any public authority or for any public
use or by the action of any public authority, then this Lease may be terminated
at the election of either Tenant or Landlord, by written notice to the
non-terminating party within thirty (30) days after the date such Casualty or
taking shall have occurred. However, if Landlord elects to terminate this Lease
pursuant to the foregoing sentence in the event of a Casualty, then Landlord's
notice of termination must include a statement by Landlord that, in Landlord's
reasonable judgment, the repairs necessary to restore the affected portion(s) of
the Property in accordance with Section 10.03 are (i) estimated to cost more
than $500,000 in the aggregate and
i.cannot be completed by the date that is one hundred eighty (180) days after
the date of the Casualty unless the then remaining Term is less than six (6)
months and provided that if Landlord is satisfying its right to terminate under
this sentence by reference to the foregoing clause (ii) and if the Extension
Option is then still exercisable by Tenant in accordance with Section 3.02, then
Tenant shall have the right to nullify Landlord's termination notice by
exercising its Extension Option (x) by no later than the earlier to occur of
fifteen (15) days following its receipt of Landlord's termination notice or the
last date by which Tenant may effectively exercise its Extension Option under
Section 3.02 and (y) otherwise in accordance with Section 3.02.


b.Partial Termination. If notwithstanding Landlord's delivery of a termination
notice under Section 10.01, Tenant desires to continue to operate or to
consolidate any of its operations in portions of the Property (including such
exterior areas as shall be necessary to support such operations) that were not
materially damaged by the Casualty (the "Remaining Portions"), then Tenant may
notify Landlord thereof by no later than fifteen (15) days following its receipt
of Landlord's termination notice and this Lease shall not be so terminated and
shall continue in full force and effect with respect to the Remaining Portions
(mutadis mutandis), with Extended Term Monthly Base Rent (if applicable) and
regularly recurring items of Additional Rent equitably abated, and Tenant may
operate in the Remaining Portions to the extent permitted by applicable Legal
Requirements. However, Tenant agrees that in such event, Landlord shall have no
obligation to restore the non-Remaining Portions of the Property (except that
Landlord shall provide that all non-Remaining Areas be kept and maintained in a
safe and secure manner) and such failure to by Landlord to restore the damaged
portions of the Property shall not constitute a default by Landlord under this
Lease, or result in eviction or constructive eviction of Tenant, or termination
of this Lease, and Landlord shall not be liable for damages arising out of any
curtailment or interruption whatsoever in Tenant’s operations on account
thereof.


c.Restoration. If Tenant or Landlord does not so elect to terminate this Lease,
Landlord shall restore the Property to a safe condition for use, with reasonable
promptness and diligence to the extent permitted by the net proceeds of
insurance recovered or damages awarded from such destruction or damage or
taking, and subject to zoning and building laws then in existence, and during
such restoration period, an equitable abatement of Extended Term Monthly Base
Rent (if applicable) and Additional Rent shall be made for the portion of the
Property not fit for use and occupation. "Net proceeds of insurance recovered or
damages awarded" refers to the gross amount of such insurance of damages
received by Landlord less the reasonable expense of
-25-



--------------------------------------------------------------------------------

Exhibit 10.2*
Landlord in connection with the collection of the same, including without
limitation, fees and expenses for legal and appraisal services. If insurance
proceeds are insufficient for such purpose, Tenant shall have an equitable
abatement of rent for the portion of the Property not fit for use and occupancy
during the period the same is not fit for use and occupancy.


d.Award. Irrespective of the form in which recovery may be had by law, all
rights to damages or compensation from eminent domain takings shall be paid to
Landlord in all cases. To the extent that Landlord's award is not reduced or
prejudiced, Tenant shall be entitled to recover by separate action all of
Tenant's damages for the taking of Tenant's alterations, additions,
improvements, personal property and for Tenant's relocation expenses.







ARTICLE ELEVEN - QUIET ENJOYMENT


a. Quiet Enjoyment. Landlord agrees that so long as no Default by Tenant
hereunder continues after uncured, Tenant shall and may peaceably and quietly
have, hold and enjoy the Property during the Term without any manner of
hindrance or molestation from Landlord or anyone claiming under Landlord,
subject, however, to all of the terms of this Lease.


ARTICLE TWELVE - ASSIGNMENT AND SUBLETTING


a.Reserved.


b.Assignment and Subletting. Tenant shall not assign, transfer, mortgage or
pledge this Lease or sublease or allow any person or entity to occupy all or any
part of the Property (each, a "Transfer") without obtaining, in each instance,
the written consent of Landlord, which consent may be withheld in Landlord's
sole and absolute discretion. Any attempted Transfer without Landlord's consent
shall be void and shall constitute a non-curable breach of this Lease.
Notwithstanding the foregoing, Tenant may license the use of not more than 5% of
the building floor area of the Property to one or more customers, vendors,
partners, consultants, advisors or other parties with whom Tenant has a business
relationship for purposes in furtherance of Tenant's business conducted at the
Property and further provided that such user's use of the Property shall not
violate any Laws, including zoning ordinances, to which the Property is subject.
Notwithstanding the foregoing, any such license shall be subject to the terms of
this Lease and shall not extend beyond the Term of this Lease. Irrespective of
any license, Tenant shall remain fully liable under this Lease and shall not be
released from performing any of the terms, covenants and conditions of this
Lease. Tenant agrees to promptly provide Landlord with a list of any such
licensees and their respective licensed spaces upon Landlord's reasonable
request from time to time. In no event shall any assignee of Lessee have the
right to exercise the Extension Option which is personal to the Tenant named in
this Lease. The Henkel Lease shall not be subject to the terms and provisions of
this Article 12.


c.Affiliate Transfers. The term "Affiliate" shall mean (i) any entity that is
controlled by, controls or is under common control with, Tenant or (ii) any
entity that merges with, is acquired by, or acquires Tenant through the purchase
of stock or assets and where the net worth of the surviving entity as of the
date such transaction is completed is not materially less than that
-26-



--------------------------------------------------------------------------------

Exhibit 10.2*
of Tenant immediately prior to the transaction calculated under generally
accepted accounting principles. Notwithstanding anything to the contrary
contained in this Article 12, an assignment or subletting of all or a portion of
the Property to an Affiliate of Tenant shall not be deemed a Transfer under this
Article 12, provided that Tenant notifies Landlord of any such assignment or
sublease and promptly supplies Landlord with any documents or information
requested by Landlord regarding such assignment or sublease or such affiliate,
and further provided that such assignment or sublease is not a subterfuge by
Tenant to avoid its obligations under this Lease. An assignee of Tenant's entire
interest in this Lease pursuant to the immediately preceding sentence may be
referred to herein as an "Affiliated Assignee." "Control," as used in this
Article 12, shall mean the ownership, directly or indirectly, of greater than
fifty percent (50%) of the voting securities of, or possession of the right to
vote, in the ordinary direction of its affairs, of greater than fifty percent
(50%) of the voting interest in, an entity.


d.No Release. In no event shall any Affiliate transfer set forth in Section
12.03 or the consent by Landlord to any Transfer be construed as relieving
Tenant or any transferee from obtaining the express written consent of Landlord
to any further Transfer, or as releasing Tenant from any liability or obligation
hereunder whether or not then accrued and Tenant shall continue to be fully
liable therefor.







ARTICLE THIRTEEN - DEFAULTS; REMEDIES


a.Defaults. Each of the following shall be an event of default (a "Default")
under this
Lease:


i.Tenant shall fail to pay any Tenant Direct Expenses which are required to
be reimbursed to Landlord or other Additional Rent or Extended Term Monthly Base
Rent (if applicable) (collectively, "Rent") or any other sum due and payable to
Landlord under this Lease within ten (10) days after receipt of written notice
from Landlord that the same is overdue;


ii.Any insurance required to be maintained by Tenant pursuant to this Lease
shall be canceled or terminated or shall expire or shall be reduced or
materially changed;


iii.Tenant shall assign, sublease or otherwise transfer or attempt to transfer
all or any portion of Tenant's interest in this Lease or the Property to any
party other than as permitted hereunder, or Tenant's interest in this Lease
shall be attached, executed upon, or otherwise judicially seized and such action
is not released within ninety (90) days of the action;


iv.Tenant shall fail to discharge, bond over or otherwise obtain the release of
any lien placed upon the Property in violation of this Lease within thirty (30)
days after notice to Tenant that any such lien is filed against the Property;


v.Tenant shall: (A) make a general assignment for the benefit of creditors;
(B) commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking
-27-



--------------------------------------------------------------------------------

Exhibit 10.2*
appointment of a receiver, trustee, custodian or other similar official for it
or for all or of any substantial part of its property (collectively a
"Proceeding for Relief"); (C) become the subject of any Proceeding for Relief
which is not dismissed within ninety (90) days of its filing or entry; or
(D) be dissolved or otherwise fail to maintain its legal existence.


vi.Tenant fails to execute any document required from Tenant under Article 14
within five (5) days after a second notice requesting such document.


vii.Tenant shall fail to perform any of Tenant's other obligations under this
Lease and such failure shall continue for a period of thirty (30) days after
notice from Landlord; provided that if more than thirty (30) days shall be
reasonably required to complete such performance, Tenant shall not be in Default
if Tenant shall commence such performance within the thirty (30)-day period and
shall thereafter diligently pursue its completion.



b.Payment By Landlord; Interest. Upon a Default by Tenant hereunder, Landlord
may, without waiving or releasing any obligation of Tenant hereunder, make such
payment or perform such act. All sums so paid or incurred by Landlord, together
with interest thereon, from the date such sums were paid or incurred, at the
annual rate equal to the Prime Rate of Interest as published by The Wall Street
Journal from time to time plus four percent (4%) (the "Default Rate"), shall be
payable to Landlord on demand as Additional Rent.


c.Late Charge. If any installment of Rent is not received by Landlord within ten
(10) days after Landlord's notice to Tenant that such payment is overdue,
Landlord shall have the right to impose thereon an additional charge of five
percent (5%) of the overdue amount as a late charge. The parties agree that this
late charge represents a fair and reasonable estimate of the costs Landlord will
incur by reason of late payment by Tenant. In addition to the late charge, Rent
not paid when due shall, at Landlord's election, bear interest at the Default
Rate if not received by Landlord within ten (10) days after Landlord's notice to
Tenant that such payment is overdue, such interest to accrue from such tenth
(10th) day until paid. Any late charges and interest due under this Lease shall
be deemed to be Additional Rent under this Lease (but no further late charge
shall be imposed and no further interest shall accrue on top of any unpaid late
charge or unpaid interest charge imposed hereunder).


d.Remedies. Upon the occurrence of a Default, Landlord, at its option, without
further notice or demand to Tenant, shall have in addition to all other rights
and remedies provided in this Lease, at law or in equity, the option to pursue
any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever. No cure in
whole or in part of such Default by Tenant after Landlord has taken any action
beyond giving Tenant notice of such Default to pursue any remedy provided for
herein (including retaining counsel to file an action or otherwise pursue any
remedies) shall in any way affect Landlord's right to pursue such remedy or any
other remedy provided Landlord herein or under law or in equity, unless
Landlord, in its sole discretion, elects to waive such Default.


i.This Lease and the Term and estate hereby granted are subject to the
limitation that whenever a Default shall have happened and be continuing,
Landlord shall have the right, at
-28-



--------------------------------------------------------------------------------

Exhibit 10.2*
its election, then or thereafter while any such Default shall continue and
notwithstanding the fact that Landlord may have some other remedy hereunder or
at law or in equity, to give Tenant written notice of Landlord's intention to
terminate this Lease on a date specified in such notice, which date shall be not
less than ten (10) days after the giving of such notice, and upon the date so
specified, this Lease and the estate hereby granted shall expire and terminate
with the same force and effect as if the date specified in such notice were the
date hereinbefore fixed for the expiration of this Lease, and all rights of
Tenant hereunder shall expire and terminate, and Tenant shall be liable as
hereinafter in this Section 13.04 provided. If any such notice is given,
Landlord shall have, on such date so specified, the right of re-entry and
possession of the Property and the right to remove all persons and property
therefrom and to store such property in a warehouse or elsewhere at the risk and
expense, and for the account, of Tenant. Should Landlord elect to re-enter as
herein provided or should Landlord take possession pursuant to legal proceedings
or pursuant to any notice provided for by law, Landlord may, subject to this
Section 13.05 from time to time re-let the Property or any part thereof for such
term or terms and at such rent or rents and upon such terms and conditions as
Landlord may



deem advisable, with the right to make commercially reasonable alterations in
and repairs to the Property.


ii.In the event of any termination of this Lease as in this Section 13.04
provided or as required or permitted by law or in equity, Tenant shall forthwith
quit and surrender the Property to Landlord, and Landlord may, without further
notice, enter upon, re- enter, possess and repossess the same by summary
proceedings, ejectment or otherwise, and again have, repossess and enjoy the
same free of any rights of Tenant, and in any such event Tenant and no person
claiming through or under Tenant by virtue of any law or an order of any court
shall be entitled to possession or to remain in possession of the Property.


iii.Actions, proceedings or suits for the recovery of damages, whether
liquidated or other damages, under this Lease, or any installments thereof, may
be brought by Landlord from time to time at its election, and nothing contained
herein shall be deemed to require Landlord to postpone suit until the date when
the Term of this Lease would have expired if it had not been terminated
hereunder.


iv.Whether or not this Lease is terminated by Landlord, Landlord shall have the
right to recover from Tenant the sum of (i) the worth at the time of award of
any unpaid Rent that had accrued at the time of such termination; plus (ii) the
costs of restoring the Property to the condition required under the terms of
this Lease (including without limitation under Sections
3.04 and 8.04); plus, (iii) an amount (the "Election Amount") equal to either
(A) the positive difference (if any, and measured at the time of such
termination) between (1) the then-present value of the total Rent and other
benefits that would have accrued to Landlord under this Lease for the remainder
of the Term if Tenant had fully complied with the Lease minus (2) the then-
present cash rental value of the Property as determined by Landlord for what
would be the then- unexpired Term if the Lease remained in effect, computed
using the discount rate of the Federal Reserve Bank of San Francisco at the time
of the award plus one (1) percentage point or (B) twelve (12) months (or such
lesser number of months as may then be remaining in the Term) of Rent at the
rate last payable by Tenant pursuant to this Lease, in either case as Landlord
specifies in such election. Landlord and Tenant agree that the Election Amount
represents a reasonable
-29-



--------------------------------------------------------------------------------

Exhibit 10.2*
forecast of the minimum damages expected to occur in the event of a breach,
taking into account the uncertainty, time and cost of determining elements
relevant to actual damages, such as fair market rent, time and costs that may be
required to re-lease the Property, and other factors; and that the Election
Amount is not a penalty. As used in item (i), above, the "worth at the time of
award" shall be computed by allowing interest at the rate set forth in item (e),
below, but in no case greater than the maximum amount of such interest permitted
by law.


v.Intentionally Omitted.


vi.Nothing herein contained shall limit or prejudice the right of Landlord, in
any bankruptcy or insolvency proceeding, to prove for and obtain as liquidated
damages by reason of such termination an amount equal to the maximum allowed by
any bankruptcy or insolvency proceedings, or to prove for and obtain as
liquidated damages by reason of such termination, an amount equal to the maximum
allowed by any statute or rule of law, whether such amount shall be greater or
less than the excess referred to above.



vii.Nothing in this Section 13.04 shall be deemed to affect the right of either
party to indemnifications pursuant to this Lease.


viii.If Default by Tenant shall occur in the keeping, observance or performance
of any covenant, agreement, term, provision or condition herein contained,
Landlord, without thereby waiving such Default, may perform the same for the
account and at the expense of Tenant
(a)immediately or at any time thereafter and with only such notice, if any, as
may be practicable under the circumstances in the case of an emergency or in
case such Default will result in a violation of any legal or insurance
requirements, or in the imposition of any lien against all or any portion of the
Property not discharged, released or bonded over to Landlord's satisfaction by
Tenant within the time period required pursuant to Section 7.04 of this Lease,
and (b) in any other case if such Default continues after any applicable notice
and cure period provided in Section
a.All reasonable costs and expenses incurred by Landlord in connection with any
such performance by it for the account of Tenant and also all reasonable costs
and expenses, including attorneys' fees and disbursements incurred by Landlord
in any action or proceeding (including any summary dispossess proceeding)
brought by Landlord to enforce any obligation of Tenant under this Lease and/or
right of Landlord in or to the Property, shall be paid by Tenant to Landlord
within twenty (20) days after demand (which demand shall include an invoice in
reasonable detail).


ix.In the event that Tenant is in Default under this Lease, whether or not
Landlord exercises its right to terminate or any other remedy, Tenant shall
reimburse Landlord upon demand for any reasonable out of pocket costs and
expenses that Landlord may incur in connection with any such breach or Default,
as provided in this Section 13.04. Such costs shall include reasonable legal
fees and costs incurred for the negotiation of a settlement, enforcement of
rights or otherwise. Tenant shall also indemnify Landlord and Landlord
Indemnified Parties against and hold Landlord and Landlord Indemnified Parties
harmless from all costs, expenses, demands and liability, including without
limitation, legal fees and costs Landlord or any Landlord Indemnified Parties
shall incur if Landlord or Landlord Indemnified Parties shall become or be made
a party to any claim or action instituted by Tenant against any third party, by
-30-



--------------------------------------------------------------------------------

Exhibit 10.2*
any third party against Tenant or by or against any person holding any interest
under or using the Property or any part thereof by sublease, license, or
agreement with Tenant.


x. Except as otherwise provided in this Section 13.04, no right or remedy herein
conferred upon or reserved to Landlord is intended to be exclusive of any other
right or remedy, and every right and remedy shall be cumulative and in addition
to any other legal or equitable right or remedy given hereunder, or now or
hereafter existing. No waiver by Landlord of any provision of this Lease shall
be deemed to have been made unless expressly so made in writing by Landlord
expressly waiving such provision.


xi. In the event of any default, breach or violation of Tenant's rights under
this Lease by Landlord, Tenant's exclusive remedies shall be an action for
specific performance or action for actual damages. Without limiting any other
waiver by Tenant which may be contained in this Lease, Tenant hereby waives the
benefit of any law granting it the right to perform Landlord's obligation, or
the right to terminate this Lease on account of any Landlord default.


ARTICLE FOURTEEN - PROTECTION OF LENDERS
a.Subordination. Landlord shall have the option to subordinate this Lease to any
ground lease, deed of trust or mortgage encumbering the Property, any advances
made on the security thereof and any renewals, modifications, consolidations,
replacements or extensions thereof, whenever made or recorded (each, a
"Mortgage"), provided that the holder thereof enters into an agreement with
Tenant in in a customary and reasonable form, by the terms of which such holder
will agree, provided Tenant is not in Default under this Lease, to recognize the
rights of Tenant under this Lease and accept Tenant as tenant of the Property
under the terms and conditions of this Lease in the event of acquisition of
title by such holder through foreclosure proceedings or otherwise and Tenant
will agree to recognize the holder of such mortgage as Landlord. Such agreement
shall expressly bind and inure to the benefit of the permitted successors and
assigns of Tenant and of the holder and upon anyone purchasing the Property at
any foreclosure sale. If any ground lessor, beneficiary or holder of a Mortgage
elects to have this Lease prior to the lien of its Mortgage and gives written
notice thereof to Tenant, this Lease shall be deemed prior to such Mortgage
whether this Lease is dated prior or subsequent to the date of said Mortgage or
the date of recording thereof.





b.Estoppel Certificates. Within ten (10) business days after Landlord's request,
Tenant shall execute, acknowledge and deliver to Landlord a written statement
certifying: (i) that none of the terms or provisions of this Lease have been
changed (or if they have been changed, stating how they have been changed); (ii)
that this Lease has not been canceled or terminated; (iii) the last date of
payment of any Additional Rent and Extended Term Monthly Base Rent (if
applicable) and the time period covered by such payment (if applicable); (iv)
that to Tenant's knowledge Landlord is not in default under this Lease (or if
Landlord is claimed to be in default, setting forth such default in reasonable
detail); and (v) such other information with respect to Tenant or this Lease as
Landlord may reasonably request or which any prospective purchaser or
encumbrancer of the Property may reasonably require. Landlord may deliver any
such statement by Tenant to any prospective purchaser or encumbrancer of the
Property, and such purchaser or encumbrancer may rely conclusively upon such
statement as true and correct.


-31-



--------------------------------------------------------------------------------

Exhibit 10.2*
ARTICLE FIFTEEN - LANDLORD LIABILITY
a. Landlord Liability. NOTWITHSTANDING ANYTHING SET FORTH HEREIN OR IN ANY OTHER
AGREEMENT BETWEEN LANDLORD AND TENANT TO THE CONTRARY: (A) LANDLORD SHALL NOT BE
LIABLE TO TENANT OR ANY OTHER PERSON FOR (AND TENANT AND EACH SUCH OTHER PERSON
ASSUME ALL RISK OF) LOSS, DAMAGE OR INJURY, TO: TENANT AND TENANT'S PERSONAL
PROPERTY OF EVERY KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE
FIXTURES, EQUIPMENT, INVENTORY, PRODUCTS, SUPPLIES, SPECIMENS, SAMPLES, AND/OR
BUSINESS, ACCOUNTING AND OTHER RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE
PROPERTY AND ANY AND ALL INCOME DERIVED OR DERIVABLE THEREFROM, UNLESS CAUSED BY
THE NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD OR ITS EMPLOYEES, AGENTS OR
CONTRACTORS; (B) THERE SHALL BE NO PERSONAL RECOURSE TO LANDLORD FOR ANY ACT OR
OCCURRENCE IN, ON OR ABOUT THE PROPERTY OR ARISING IN ANY WAY UNDER THIS LEASE
OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE STRICTLY LIMITED
SOLELY TO LANDLORD'S INTEREST IN THE PROPERTY OR ANY PROCEEDS FROM SALE OR
CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT OF LANDLORD'S
INTEREST IN THE PROPERTY OR IN CONNECTION WITH ANY SUCH LOSS; AND (C) IN NO
EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST ANY OF LANDLORD'S
OFFICERS, DIRECTORS, EMPLOYEES, MEMBERS, MANAGERS, PARTNERS, SHAREHOLDERS,
AGENTS OR CONTRACTORS. NOTWITHSTANDING



ANYTHING TO THE CONTRARY IN THIS LEASE, UNDER NO CIRCUMSTANCES SHALL LANDLORD OR
ANY OF LANDLORD'S OFFICERS, DIRECTORS, EMPLOYEES, MEMBERS, MANAGERS, PARTNERS,
SHAREHOLDERS, AGENTS OR CONTRACTORS BE LIABLE FOR ANY PUNITIVE, CONSEQUENTIAL OR
SPECIAL DAMAGES, INCLUDING WITHOUT LIMITATION FOR INJURY TO TENANT'S BUSINESS OR
FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.


ARTICLE SIXTEEN - MISCELLANEOUS PROVISIONS


a.Landlord's Liability; Certain Duties.


i.Bind and Inure; Limitation of Landlord's Liability. The obligations of this
Lease shall run with the land, and this Lease shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the terms and conditions of Article 12. No owner of the Property
shall be liable under this Lease except for breaches of Landlord's obligations
occurring while owner of the Property.


ii.Notice. Tenant shall give written notice of any failure by Landlord to
perform any of its obligations under this Lease to Landlord and to any holder of
a Mortgage encumbering the Property whose name and address shall have been
furnished to Tenant. Landlord shall not be in default under this Lease unless
Landlord (or such holder of a Mortgage) shall fail to cure such
-32-



--------------------------------------------------------------------------------

Exhibit 10.2*
non-performance within thirty (30) days after receipt of Tenant's notice.
However, if such non-performance shall reasonably require more than thirty (30)
days to cure, Landlord shall not be in default if such cure shall be commenced
within such thirty (30) day period and thereafter diligently pursued to
completion.


b.Severability. A determination by a court of competent jurisdiction that any
provision of this Lease or any part thereof is illegal or unenforceable shall
not cancel or invalidate the remainder of such provision of this Lease, which
shall remain in full force and effect.


c.Interpretation. The captions of the Articles or Sections of this Lease are not
a part of the terms or provisions of this Lease. Whenever required by the
context of this Lease, the singular shall include the plural and the plural
shall include the singular. This Lease shall not, and nothing contained herein,
shall create a partnership or other joint venture between Landlord and Tenant.


d.Notices. All notices, requests and other communications required or permitted
under this Lease shall be in writing and shall be personally delivered or sent
by certified mail, return receipt requested, postage prepaid or by a national
overnight delivery service which maintains delivery records. Notices to Tenant
shall be delivered to the Address of Tenant for Notices. Notices to Landlord
shall be delivered to the Address of Landlord for Notices. All notices shall be
effective upon delivery (or refusal to accept delivery). Either party may change
its notice address upon written notice to the other party.


e.Waivers. All waivers shall be in writing and signed by the waiving party.
Landlord's failure to enforce any provision of this Lease or its acceptance of
Additional Rent, Extended Term Monthly Base Rent (if applicable), or other sums
shall not be a waiver and shall not prevent Landlord from enforcing that
provision or any other provision of this Lease in the future.


f.Costs of Landlord's Consent. Tenant shall pay Landlord's reasonable fees and
expenses, including, without limitation, legal, engineering and other
consultants' fees and expenses, incurred in connection with Tenant's request for
Landlord's consent under Article 12, or in connection with any other act by
Tenant which requires Landlord's consent or approval under this Lease.







g.No Recordation. Tenant shall not record this Lease or any notice or memorandum
thereof.


h.Binding Effect; Choice of Law. This Lease shall bind any party who shall
legally acquire any rights or interest in this Lease from Landlord or Tenant,
provided that Landlord shall have no obligation to Tenant's successor unless the
rights or interests of Tenant's successor are acquired in accordance with the
terms of this Lease. This Lease shall be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts. No conflicts of law rules of
any state or country (including, without limitation, Massachusetts conflicts of
law rules) shall be applied to result in the application of any substantive or
procedural laws of any
-33-



--------------------------------------------------------------------------------

Exhibit 10.2*
state or country other than Massachusetts. All controversies, claims, actions or
causes of action arising between the parties hereto and/or their respective
successors and assigns, shall be brought, heard and adjudicated by the courts of
the Commonwealth of Massachusetts, with venue in the county in which the
Property is located. Each of the parties hereto hereby consents to personal
jurisdiction by the courts of the Commonwealth of Massachusetts in connection
with any such controversy, claim, action or cause of action, and each of the
parties hereto consents to service of process by any means authorized by
Massachusetts law and consent to the enforcement of any judgment so obtained in
the courts of the Commonwealth of Massachusetts on the same terms and conditions
as if such controversy, claim, action or cause of action had been originally
heard and adjudicated to a final judgment in such courts. Each of the parties
hereto further acknowledges that the laws and courts of the Commonwealth of
Massachusetts were freely and voluntarily chosen to govern this Lease and to
adjudicate any claims or disputes hereunder


i.Force Majeure.


i.If Landlord cannot perform any of its obligations due to events beyond
Landlord's reasonable control, the time provided for performing such obligations
shall be extended by a period of time equal to the duration of such events.
Events beyond Landlord's reasonable control include, but are not limited to,
acts of God, war, civil commotion, labor disputes, strikes, fire, flood or other
casualty, shortages of labor or material, government regulation or restriction,
pandemic and weather conditions.


ii.If Tenant cannot perform any of its obligations due to events beyond Tenant's
reasonable control, the time provided for performing such obligations shall be
extended by a period of time equal to the duration of such events. Events beyond
Tenant's reasonable control include, but are not limited to, acts of God, war,
civil commotion, labor disputes, strikes, fire, flood or other casualty,
shortages of labor or material, government regulation or restriction, pandemic
and weather conditions. This provision shall not apply to Tenant's obligations
to pay Additional Rent or Extended Term Monthly Base Rent (if applicable), or to
surrender the Property as herein provided upon expiration or earlier termination
of the Lease.



j.Execution of Lease. The parties acknowledge and agree that (a) this Lease may
be executed in counterparts each of which shall be deemed an original, and all
of which shall be deemed one and the same instrument and (b) an electronic
signature on this Lease shall be deemed to have the full effect of an original
signature (each party hereby agreeing, however, to provide to the other party an
original signature to this Lease upon the other party's written request
therefor).


k.Survival. All representations and warranties of Landlord and Tenant, all
obligations of Tenant to pay Additional Rent and Extended Term Monthly Base
Rent, and all obligations expressly stated herein to survive, shall survive the
expiration or earlier termination of this Lease.


l.Limitation of Warranties. Landlord and Tenant expressly agree that there are
and shall be no implied warranties of merchantability, habitability,
suitability, fitness for a particular purpose or of any other kind arising out
of this Lease, and there are no warranties except as may
-34-



--------------------------------------------------------------------------------

Exhibit 10.2*
be expressly set forth in this Lease. Without limiting the generality of the
foregoing, Tenant expressly acknowledges that Landlord has made no warranties or
representations concerning any hazardous materials or other environmental
matters affecting any part of the Property or any condition of, in, on or under
the Property, and Landlord hereby expressly disclaims and Tenant waives any
express or implied warranties with respect to any such matters.


m.Limitations on Interest. It is expressly the intent of Landlord and Tenant at
all times to comply with applicable law governing the maximum rate or amount of
any interest payable on or in connection with this Lease. If applicable law is
ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord's and Tenant's express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.


n.OFAC.


i.Tenant and, to Tenant's actual knowledge, all beneficial owners of Tenant, are
currently (i) in compliance with, and shall at all times during the Term remain
in compliance with, the regulations of the Office of Foreign Assets Control
("OFAC") of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the "OFAC Rules"), (ii) not listed
on, and shall not during the Term be listed on, the Specially Designated
Nationals and Blocked Persons List maintained by OFAC and/or on any other
similar list maintained by OFAC or other governmental authority pursuant to any
authorizing statute, executive order, or regulation, and (iii) not a person or
entity with whom a U.S. person is prohibited from conducting business under the
OFAC Rules.


ii.Landlord and, to Landlord's actual knowledge, all beneficial owners of
Landlord are currently (i) in compliance with, and shall at all times during the
Term remain in compliance with, the regulations of OFAC and the OFAC Rules, (ii)
not listed on, and shall not during the Term be listed on, the Specially
Designated Nationals and Blocked Persons List maintained by OFAC and/or on any
other similar list maintained by OFAC or other governmental authority pursuant
to any authorizing statute, executive order, or regulation, and



(iii)not a person or entity with whom a U.S. person is prohibited from
conducting business under the OFAC Rules.


o.Incorporation by Reference. All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof. If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.


p.No Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the amount of Additional Rent or Extended Term Monthly Base
Rent (if applicable) then due will be other than on account of the earliest
stipulated Additional Rent, nor
-35-



--------------------------------------------------------------------------------

Exhibit 10.2*
will any endorsement or statement on any check or letter accompanying a check
for payment of any Additional Rent or Extended Term Monthly Base Rent be an
accord and satisfaction or be binding on Landlord. Without being bound by or to
the conditions of any such statement, Landlord may accept such check or payment
and negotiate such check without prejudice to Landlord's right to recover the
balance of such Additional Rent or Extended Term Monthly Base Rent or to pursue
any other remedy provided in this Lease.


q.No Brokers. Landlord and Tenant each represent and warrant to the other that
no agent, broker, finder or other party with whom Landlord or Tenant has dealt
is entitled to any commission or fee in connection this Lease. Each party agrees
to indemnify and hold the other harmless from any and all claims, demands, costs
and liabilities, including, without limitation, attorneys' fees and expenses,
asserted by any party based upon dealings of that party with either Landlord or
Tenant as broker, finder, agent or otherwise.


r.Independent Covenants. Tenant hereby acknowledges and agrees that the
obligations of Tenant and Landlord hereunder shall be separate and independent
covenants.


s.AULs. Tenant acknowledges that portions of the Property are subject to certain
Activity and Use Limitations (the "AULs") pursuant to the terms of Massachusetts
General Laws Chapter 21E, as more particularly set forth in Exhibit C attached
hereto.









IN WITNESS WHEREOF, the undersigned Landlord and Tenant have caused this Lease
to be duly executed by their duly authorized representatives as a sealed
Massachusetts instrument as of the date first above written.


LANDLORD:    IQHQ-ALEWIFE, LLC,
a Delaware limited liability company
By: /s/ Stephen A. Rosetta
Name: Stephen A. Rosetta
Title: Chief Executive Officer








TENANT:    GCP APPLIED TECHNOLOGIES, INC.,
a Delaware corporation
By: /s/ Craig A. Merrill
Name: Craig A. Merrill
Title: Vice President and Interim CFO


-36-




--------------------------------------------------------------------------------

Exhibit 10.2*
EXHIBIT A


LEGAL DESCRIPTION OF PROPERTY


TRACT I: 53-59 Whittemore Avenue (Recorded Land)


That certain parcel of land located on Whittemore Avenue, in Cambridge,
Middlesex County, Massachusetts, more particularly bounded and described as
follows:


Beginning at the point of intersection of the Northerly sideline of Whittemore
Avenue and the Easterly sideline of Harrison Avenue;


Thence running N 00°-53'-30" W by the Easterly sideline of Harrison Avenue one
hundred twenty-eight and seventy-three hundredths (128.73) feet to a point, said
point being the Southwesterly
corner of land now or formerly of Cornelius and Nora A. Sweeney;


Thence turning and running N 89°-06'-30" E by land now or formerly of said
Cornelius and Nora A. Sweeney one hundred ten and no hundredths (110.00) feet to
a point, said point being the Northwesterly corner of land now or formerly of
Jay W. and Virginia Milliken;


Thence turning and running S 00°-52'-28" E by land now or formerly of said Jay
W. and Virginia Milliken thirty-nine and thirty-five hundredths (39.35) feet to
a point, said point being the Southwesterly corner of land now or formerly of
said Jay W. and Virginia Milliken;


Thence turning and running N 85°-22'-30" W by land now or formerly of Joanne R.
Taylor twenty-two and no hundredths (22.00) feet to a point, said point being
the Northwesterly corner of land now or formerly of said Joanne R. Taylor;


Thence turning and running S 00°-53'-30" E by land now or formerly of said
Joanne R. Taylor one hundred and no hundredths (100.00) feet to a point on the
Northerly sideline of Whittemore Avenue;


Thence turning and running N 85°-22'-30" W by said Northerly sideline of
Whittemore Avenue eighty-eight and fifty hundredths (88.50) feet to the point of
beginning.




TRACT II: 65-85 Whittemore Avenue (Registered Land)


That certain parcel of land situate in Cambridge in the County of Middlesex and
the Commonwealth of Massachusetts, bounded and described as follows:


Westerly by the Easterly line of Kimball Street, one hundred and fifty feet;


Northerly by Lot C1 as shown on plan hereinafter mentioned, one hundred and ten
feet; Easterly sixty and 59/100 feet;
Northerly twenty-one and 99/100 fee; and


Easterly one hundred feet, all by land now or formerly of Hugh L. Cameron; and


EXHIBIT A
-1-



--------------------------------------------------------------------------------

Exhibit 10.2*
Southerly by the Northerly line of Whittemore Avenue, one hundred thirty-two and
50/100 feet. Said parcel is shown as Lot C2 on said plan.



All of said boundaries are determined by the Court to be located as shown on a
subdivision plan, as approved by the Court, filed in the Land Registration
Office, a copy of which is filed in the Registry of
Deeds for the South Registry District of Middlesex County in Registration Book
148, Page 117, with Certificate 22070, Plan No. 5236E.


Also, another certain parcel of land situated in said Cambridge, bounded and
described as follows: Southerly by Whittemore Avenue, eighty-eight and 50/100
feet;
Westerly one hundred feet;


Southerly twenty-one and 99/100 feet;


Westerly thirty-nine and 40/100 feet, by land now or formerly of Rebecca E.
Penney et al; Northerly by Lot B as shown on plan hereinafter mentioned, one
hundred nine and 97/100 feet; and Easterly by Harrison Avenue, one hundred and
fifty feet.
Said parcel is shown as Lot A on said plan.


All of said boundaries are determined by the Court to be located as shown on a
subdivision plan, as approved by the Court, filed in the Land Registration
Office, a copy of which is filed in the Registry of Deeds for the South Registry
District of Middlesex County in Registration Book 132, Page 405, with
Certificate 19710, Plan No. 9944B.




TRACT III: 91-99 Whittemore Avenue (Registered and Unregistered Land)


That certain parcel of land located on Whittemore Avenue, in Cambridge,
Middlesex County, Massachusetts, more particularly bounded and described as
follows:


Beginning at the point of intersection of the Northerly sideline of Whittemore
Avenue and the Westerly sideline of Kimball Street;


Thence running N 85°-22'-30" W by the Northerly sideline of said Whittemore
Avenue eighty-eight and no hundredths (88.00) feet to a point, said point being
the Southeasterly corner of land now or formerly of Gerard Lefebvre;


Thence turning and running N 00°-52'-30" W by land now or formerly of said
Gerard Lefebvre one hundred and no hundredths (100.00) feet to a point;


Thence turning and running S 85°-22'-30" E by land now or formerly of Owen Frank
McCall two and sixty-one hundredths (2.61) feet to a point;


Thence turning and running N 00°-52 '-47" W by two separate parcels of land now
or formerly of said Owen Frank McCall thirty-six and eighty-three hundredths
(36.83) feet to a point;


EXHIBIT A
-2-



--------------------------------------------------------------------------------

Exhibit 10.2*
Thence turning and running S 89°-11'-53" E still by land now or formerly of said
Owen Frank McCall eighty-five and no hundredths (85.00) feet to a point on the
Westerly sideline of Kimball Street, said
point being the Southeasterly corner of land now or formerly of said Owen Frank
McCall;


Thence turning and running S 00°-52'-30" E by said Westerly sideline of Kimball
Street one hundred forty-four and ninety hundredths (144.90) feet to the point
of beginning.


Being shown as "W.R. Grace & Co., Area =12,233 Sq. Ft." on Sheet 2 of a plan
entitled "Plan of Land



in Cambridge Massachusetts," dated November 16, 1989, prepared by HMM Engineers
Inc., which plan is recorded with Middlesex County South District Registry of
Deeds as Plan No. 1410 of 1989, in Book 20290, Page 159.
The above-described premises include the following lots of registered land, to
wit: Lot B1 as shown on Land Court Plan 5236F, and
Lot 28 as shown on Land Court Plan 5236G.




TRACT IV: 115-119 Whittemore Avenue (Registered Land)


Those certain parcels of land situate in Cambridge in the County of Middlesex
and the Commonwealth of Massachusetts shown as Lots 51 and 52 on Land Court Plan
5236O.




TRACT V: 36-124 Whittemore Avenue (Registered and Unregistered Land)


That certain parcel of land located on Whittemore Avenue, in Cambridge,
Middlesex County, Massachusetts, more particularly bounded and described as
follows:


Beginning at a point on the Southerly sideline of Whittemore Avenue, said
beginning point being S85°-22'-30"E two hundred and eighty-two and ten
hundredths (282.10) feet from the point of intersection of the Southerly
sideline of said Whittemore Avenue and the Easterly sideline of Alewife Brook
Parkway;


Thence running S85°-22'-30"E by said Southerly sideline of Whittemore Avenue
nine hundred sixty and sixty-six hundredths (960.66) feet to a point;


Thence turning and running S04°-37'-30"W by land now or formerly of Edward
Norberg one hundred and no hundredths (100.00) feet to a point, said point being
the Southwesterly corner of land now or formerly of said Edward Norberg;


Thence turning and running S85°-22'-30"E still by land now or formerly of said
Edward Norberg ninety-nine and sixty-two hundredths (99.62) feet to a point;


Thence turning and running S32°-37'-22"W by land now or formerly of the MBTA
seventy-three and sixty hundredths (73.60) feet to a point;


Thence turning and running by a curve to the left of one thousand sixty-two and
eight-six hundredths (1062.86) feet radius by land now or formerly of the MBTA
eighty-five and one hundredth (85.01)
feet to a point of compound curvature;


EXHIBIT A
-3-



--------------------------------------------------------------------------------

Exhibit 10.2*
Thence running by a curve to the left of one thousand nine hundred forty-three
and eight hundredths (1,943.08) feet radius by land now or formerly of said MBTA
two hundred twenty-eight and twenty-seven hundredths (228.27) feet to a point of
tangency;


Thence running S73°-42'-26"W still by land now or formerly of said MBTA
twenty-six and eighty-five hundredths (26.85) feet to a point;


Thence turning and running S07°-28'-35"W still by land now or formerly of said
MBTA seventy-nine and thirty-five hundredths (79.35) feet to a point on the
Northerly sideline of Harvey Street;


Thence turning and running N85°-23'-35"W by said Northerly sideline of Harvey
Street fifty-one and ninety-two hundredths (51.92) feet to a point, said point
being at the terminus of Harvey Street;



Thence turning and running S04°-36-25"W by said terminus of Harvey Street thirty
and no hundredths (30.00) feet to a point;


Thence running S85°-23'-35"E by the Southerly sideline of Harvey Street
fifty-one and eighteen hundredths (51.18) feet to a point;


Thence turning and running S07°-28'35"W by land now or formerly of the MBTA and
by land now or formerly of the City of Cambridge one hundred eighty-six and
ninety-nine hundredths (186.99) feet to a point;


Thence turning and running S88°-24'-25"W by other land now or formerly of said
City of Cambridge (Russell field) one hundred fifty-three and sixty hundredths
(153.60) feet to a point;


Thence turning and running S73°-36'-56"W still by land now or formerly of said
City of Cambridge (Russell Field) two hundred six and thirty-nine hundredths
(206.39) feet to a point;


Thence turning and running N10°-25'-01"W by land now or formerly of Alewife Land
Corporation two hundred thirty-four and nine hundredths (234.09) feet to a
point;


Thence turning and running N10°-25'-00"W twenty-one and ninety-four hundredths
(21.94) feet to a point;


Thence turning and running N03°-51'-56"E two hundred fifty-six and fifty-one
hundredths (256.51) feet to a point;


Thence turning and running N85°-01'-50"W two hundred sixty-eight and ninety-two,
hundredths (268.92) feet to a point;


Thence turning and running N04°-37'-43"E still by land now or formerly of said
Alewife Land Corporation one hundred forty-two and eighty-seven hundredths
(142.87) to the point of beginning.


Being shown as "W.R. Grace & Co., Area = 345,418± Sq. Ft. (7.930 Acres)" on
Sheet 1 of a plan entitled "Plan of Land in Cambridge Massachusetts," dated
November 16, 1989, prepared by HMM Engineers Inc., which plan is recorded with
Middlesex County South District Registry of Deeds as Plan No. 1410 of 1989, in
Book 20290, Page 159.
The above-described premises include the following lots of registered land, to
wit: Lots 47 and 49 as shown on Land Court Plan 5236N;
Lots 24 and 25 as shown on Land Court Plan 5236G; Lot 19 as shown on Land Court
Plan 24288D;
EXHIBIT A
-4-



--------------------------------------------------------------------------------

Exhibit 10.2*
Lot F as shown on Land Court Plan 5236D; Land shown on Land Court Plan 16059A;
Land shown on Land Court Plan 16108A;
Lots B, C and D as shown on Land Court Plan 6151B; and Lot A as shown on Land
Court Plan 6151B.




TRACT VI: 1R -3R Alewife Brook Parkway Parcel 1 (Registered and Unregistered
Land)
That certain parcel of land located in Cambridge, Middlesex County,
Massachusetts, shown as "W.R. Grace & Co., Area =9.824± Acres" on a plan
entitled "Plan of Land in Cambridge, Massachusetts," dated January 14, 1988,
prepared by HMM Engineers Inc., recorded with Middlesex South District Registry
of Deeds as Plan No. 625 of 1989, in Book 19877, Page 518, and more particularly
bounded



and described as follows:


Beginning at a point on the Easterly sideline of Alewife Brook Parkway, said
beginning point being on the Southerly boundary of land now or formerly of
Alewife Land Corporation as shown on said plan;


Thence running S 85°-36'-19" E by said land now or formerly of Alewife Land
Corporation fifty-nine and fifty-nine hundredths (59.59) feet to a point;


Thence turning and running S 85°-35'-45" E still by said land now or formerly of
Alewife Land Corporation four hundred fifty-seven and thirty-nine hundredths
(457.39) feet to a point;


Thence turning and running S 02°-01'-14" E by land now or formerly of the City
of Cambridge four hundred twenty-nine and thirty-eight hundredths (429.38) feet
to a point;


Thence turning and running S 34°-20'-46" E one hundred sixty-six and seventeen
hundredths (166.17) feet to a point;


Thence turning and running S 81°-46'-40" E seventeen and sixty-five hundredths
(17.65) feet to a point;


Thence turning and running S 00°-52'-34" E eighty-one and forty-four hundredths
(81.44) feet to a point;


Thence turning and running S 31°-49'-27" E twenty-nine and forty-eight
hundredths (29.48) feet to a point;


Thence turning and running S 04°-31'-52" W one hundred and ninety-six hundredths
(100.96) feet to a point;


Thence turning and running N 84°-52'-23" W one hundred thirteen and six
hundredths (113.06) feet to a point;


Thence turning and running S 37°-14'-02" W nineteen and sixty-three hundredths
(19.63) feet to a point;


Thence turning and running S 06°-05'-52" E still by land now or formerly of said
City of Cambridge two hundred fifty-six and twenty-three hundredths (256.23)
feet to a point on the Northerly sideline of Rindge Avenue;
EXHIBIT A
-5-



--------------------------------------------------------------------------------

Exhibit 10.2*


Thence turning and running N 83°-19'-53" W by said Northerly sideline of Rindge
Avenue two hundred forty-eight and thirty-six hundredths (248.36) feet to an
angle point.


Thence turning and running N 06°-40'-07" E ten and no hundredths (100.00) feet
to an angle point;


Thence turning and running N 75°-55'-07" W by said Northerly sideline of Rindge
Avenue seventy-seven and fifty-one hundredths (77.51) feet to an angle point;


Thence turning and running N 83°-19'-53" W still by said Northerly sideline of
Rindge Avenue sixty and no hundredths (60.00) feet to a point;


Thence turning and running N 01°-21'-07" E by two parcels of land now or
formerly of Lehigh Investment Trust five hundred sixteen and seventy-eight
hundredths (516.78) feet to a point;


Thence turning and running N 77°-26'-19" W still by land now or formerly of said
Lehigh Investment Trust one hundred fifty-one and forty-three hundredths
(151.43) feet to a point;



Thence turning and running by a curve to the left of eight thousand, six hundred
thirty-one and seventy-nine hundredths (8,631.79) radius still by land now or
formerly of said Lehigh Investment Trust one hundred twenty-four and
seventy-four hundredths (124.74) feet to a point on the Easterly sideline of
Alewife Brook Parkway;


Thence turning and running N 89°-37'-29" E by land now or formerly of the
Massachusetts Bay Transportation Authority two hundred six and no hundredths
(206.00) feet to a point;


Thence turning and running N 56°-29'-35" E sixty-six and ninety-seven hundredths
(66.97) feet to a point;


Thence turning and running N 00°-22'-31" W ninety-three and seventy-three one
hundredths (93.73) feet to a point;


Thence turning and running S 89°-37'-29" W still by land now or formerly of said
Massachusetts Bay Transportation Authority two hundred sixty-nine and sixty
hundredths (269.60) feet to a point on the Easterly sideline of Alewife Brook
Parkway;


Thence turning and running N 11°-45'-03" W by said Easterly sideline of Alewife
Brook Parkway two hundred six and ninety hundredths (206.90) feet to an angle
point;


Thence turning and running N 73°-42'-27" E still by said Easterly sideline of
Alewife Brook Parkway fifteen and no hundredths (15.00) feet to the point of
beginning.


The above described premises include the following lots of registered land, to
wit: Lots A and B as shown on Land Court Plan 5524B;
Lot 3 as shown on Land Court Plan 18496B;
Lot 5 as shown on Land Court Plan 18496C; and Lot 18 as shown on Land Court Plan
24288D.


There is excepted and excluded from the above described land Lot 1 shown on Plan
No. 5524C filed in Registration Book 663, Page 178.


Parcel 2: (Registered and Unregistered Land)


EXHIBIT A
-6-



--------------------------------------------------------------------------------

Exhibit 10.2*
That certain parcel of land (in part registered and in part unregistered)
located on Whittemore Avenue in Cambridge, Middlesex County, Massachusetts shown
as "Parcel B, Area = 291,407± S.F.,
6.690 Acres" on a plan entitled "Plan of Land Owned by Alewife Land Corporation,
1 Alewife Center, Cambridge, Massachusetts," dated October, 1999, by URS Greiner
Woodward-Clyde, Inc. recorded with Middlesex South District Registry of Deeds as
Plan No. 1218 of 1999 in Book 30804, Page 571, and more particularly bounded and
described as follows:
Beginning at a point on the Easterly sideline of Alewife Brook Parkway, said
beginning point being the Southwesterly corner of said parcel;


Thence running N 14°-06'-09" W by said Easterly sideline of Alewife Brook
Parkway three hundred ten and ninety-two hundredths (310.92) feet to a point;


Thence turning and running by a curve to the right having a radius of six
hundred twenty-seven and seventy-four hundredths (627.74) feet, three hundred
fifteen and seventy-one hundredths (315.71) feet to a point at the Westerly
boundary of "Parcel A" as shown on said plan;


Thence turning and running by a curve to the left having a radius of one hundred
twenty-five and no hundredths (125.00) feet still by said Parcel A, one hundred
one and forty-eight hundredths (101.48) feet to a point;


Thence turning and running by a curve to the left having a radius of one
thousand, nine hundred fifty-one and twenty-five hundredths (1,951.25) feet
still by said Parcel A, two hundred forty-eight



and fourteen hundredths (248.14) feet to a point;


Thence turning and running N 04°-38'-21" E still by said Parcel A, six and
seventy-one hundredths (6.71) feet to a point;


Thence turning and running N 88°-16'-09" E still by said Parcel A, eight and
eighty-four hundredths (8.84) feet to a point;


Thence turning and running N 04°-37'-30" E still by said Parcel A, thirty-one
and ninety-four hundredths (31.94) feet to a point on the Easterly boundary of
said Parcel A;


Thence turning and running S 85°-01'-50" E by land now or formerly of W.R. Grace
& Co.-Conn., two hundred sixty-eight and ninety-two hundredths (268.92) feet to
a point;


Thence turning and running S 03°-51'-56" W by said land now or formerly of W.R.
Grade & Co.- Conn., two hundred fifty-six and fifty-one hundredths (256.5l) feet
to a point;


Thence turning and running S 10°-25'-00" E by said land now or formerly of W.R.
Grace & Co.-Conn., twenty-one and ninety-four hundredths (21.94) feet to a
point;


Thence turning and running S 10°-10'-01" E by said land now or formerly of W.R.
Grace & Co.-Conn., two hundred thirty-four and nine hundredths (234.09) feet to
a point on the Northerly boundary of
land now or formerly of the City of Cambridge;


Thence turning and running S 73°-36'-56" W by said land now or formerly of the
City of Cambridge, five and no hundredths (5.00) feet to a point;


Thence turning and running S 02°-01'-14" E by said land now or formerly of the
City of Cambridge, thirty-three and thirty-six hundredths (33.36) feet to a
point on the Northerly boundary of land now or formerly of Alewife Land
Corporation;


EXHIBIT A
-7-



--------------------------------------------------------------------------------

Exhibit 10.2*
Thence turning and running N 85°-35'-45" W by said land now or formerly of
Alewife Land Corporation, four hundred fifty-seven and thirty-nine hundredths
(457.39) feet to a point;


Thence turning and running N 85°-36'-19" W by said land now or formerly of
Alewife Land Corporation, fifty-nine and fifty-nine hundredths (59.59) feet to
the point of beginning.
The above described premises include the following lots of registered land, to
wit: Lots 53 and 54 as shown on Land Court Plan 5236P;
Lot 17 as shown on Land Court Plan 24288D; and Lot 4 as shown on Land Court Plan
18496C.


Parcel 3: (Registered Land)


That certain parcel of land in Cambridge, Middlesex County, Massachusetts,
bounded and described as follows:


Southerly by the northerly line of Rindge Avenue, and


Southwesterly by land now or formerly of Commonwealth of Massachusetts,
Metropolitan District Commission-Parks Division (Alewife Brook Parkway), by
three lines measuring together, two hundred fifty-nine and 30/100 feet;


Westerly by said Commonwealth of Massachusetts land, one hundred forty-three and
26/100 feet; Northerly by lot 4 as shown on plan hereinafter mentioned, one
hundred eighty-two and 24/100 feet;



and


Easterly by land now or formerly of Joseph Campbell Thompson, two hundred
eighty-four and 91/100 feet.


Said parcel is shown as lot 3 on said plan (Plan No. 23209B).


All of said boundaries are determined by the Court to be located as shown on a
subdivision plan, as approved by the Court, filed in the Land Registration
Office, a copy of which is filed in the Registry of Deeds for the South Registry
District of Middlesex County in Registration Book 729, Page 46, with Certificate
119796.


Parcel 4: (Registered Land)


That certain parcel of land in Cambridge, Middlesex County, Massachusetts,
bounded and described as follows:


Westerly, three hundred twenty-nine and 11/100 feet, and


Northwesterly, fifty-one and 91/100 feet, by land now or formerly of
Commonwealth of Massachusetts, Metropolitan District Commission-Parks Division
(Alewife Brook Parkway);


Easterly, eighty-three and 75/100 feet, and


Northeasterly, one hundred fifty-one and 43/100 feet, by land now or formerly of
Dewey and Almy Chemical Co.;


EXHIBIT A
-8-



--------------------------------------------------------------------------------

Exhibit 10.2*
Easterly by land now or formerly of Joseph Campbell Thompson, two hundred
thirty-one and 87/100 feet; and


Southerly by lot 3 as shown on plan hereinafter mentioned, one hundred
eighty-two and 24/100 feet. Said parcel is shown as lot 4 on said plan, (Plan
No. 23209B).
All of said boundaries are determined by the Court to be located as shown on a
subdivision plan, as approved by the Court, filed in the Land Registration
Office, a copy of which is filed in the Registry of Deeds for the South Registry
District of Middlesex County in Registration Book 729, Page 46, with Certificate
119796.



EXHIBIT B CRITICAL AREAS


EXHIBIT A
-9-




--------------------------------------------------------------------------------

Exhibit 10.2*
executed-leasepictures_pagi.jpg [executed-leasepictures_pagi.jpg]




--------------------------------------------------------------------------------

Exhibit 10.2*
EXHIBIT C


ACTIVITY AND USE LIMITATIONS




1.Notice of Activity and Use Limitations by W.R. Grace & Co.-Conn, dated
February 16, 2006, recorded in the Middlesex South District Registry of Deeds
(the “Registry”) in Book 47069, Page 293 and filed with the Middlesex South
Registry District of the Land Court (the “Land Court”) as Document No. 1404318;


2.Notice of Activity and Use Limitation by Alewife Land Corporation dated
February 16, 2006, recorded in the Registry in Book 47069, Page 191 and filed
with the Land Court as Document No. 1404322; and


3.Notice of Activity and Use Limitation by Alewife Land Corporation dated
February 16, 2006 and filed with the Land Court as Document No. 1404320.


As used above, "recorded" means recorded with the Middlesex County South
Registry of Deeds and "filed" means filed with the Middlesex County South
Registry District of the Land Court


EXHIBIT C
-1-




--------------------------------------------------------------------------------

Exhibit 10.2*
EXHIBIT D ENVIRONMENTAL QUESTIONNAIRE


ENVIRONMENTAL QUESTIONNAIRE
FOR COMMERCIAL AND INDUSTRIAL PROPERTIES


Tenant Name:      Lease Address:     
Lease Type (check correct box – right click to properties):  Primary
Lease/Lessee
Sublease from:     


Instructions: The following questionnaire is to be completed by the Lessee
representative with knowledge of the planned operations for the specified
building/location. Please print clearly and attach additional sheets as
necessary.


1.0    PROCESS INFORMATION


Describe planned site use, including a brief description of manufacturing
processes and/or pilot plants planned for this site, if any.
    


a.HAZARDOUS MATERIALS – OTHER THAN WASTE


Will (or are) non-waste hazardous materials be/being used or stored at this
site? If so, continue with the next question. If not, go to Section 3.0.
b.Are any of the following materials handled on the Property?  Yes  No
[A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.] If YES, check (right click
to properties) the applicable correct Fire Code hazard categories below.
2-2. For all materials checked in Section 2.1 above, please list the specific
material(s), use(s), and quantities of each used or stored on the site in the
table below; or attach a separate inventory. NOTE: If proprietary, the
constituents need not be named but the hazard information and volumes are
required.


EXHIBIT D
-1-




--------------------------------------------------------------------------------

Exhibit 10.2*




Material/ Chemical


Physical State (Solid, Liquid, or Gas)






Container Size




Number of Containers Used & Stored




Total Quantity
Units (pounds for solids, gallons or liters for liquids, &
cubic feet for gases)

2-3.    Describe the planned storage area location(s) for the materials in
Section 2-2 above. Include site maps and drawings as appropriate.


    
2-4.        Other hazardous materials. Check below (right click to properties)
if applicable. NOTE: If either of the latter two are checked (BSL-3 and/or
radioisotope/radiation), be advised that not all lease



locations/cities or lease agreements allow these hazards; and if either of these
hazards are planned, additional information will be required with copies of
oversight agency authorizations/licenses as they become available.
a.HAZARDOUS WASTE (i.e., REGULATED CHEMICAL WASTE)


EXHIBIT D
-2-



--------------------------------------------------------------------------------

Exhibit 10.2*
Are (or will) hazardous wastes (be) generated?  Yes  No
If YES, continue with the next question. If not, skip this section and go to
section 4.0.


3.1Are or will any of the following hazardous (CHEMICAL) wastes generated,
handled, or disposed of (where applicable and allowed) on the property?


3-2.    List and estimate the quantities of hazardous waste identified in
Question 3-1 above.




HAZARDOUS (CHEMICAL) WASTE GENERATED




SOURCE
WASTE TYPE


APPROX. MONTHLY QUANTITY
with units


DISPOSITION [e.g., off-
site landfill,incineration, fuel blending scrap metal; wastewater neutralization
(onsite or off-site)]


RCRA
listed (federal)
Non-RCRA
(California ONLY or recycle)

3-3.    Waste characterization by: Process knowledge  EPA lab analysis  Both 
3-4. Please include name, location, and permit number (e.g. EPA ID No.) for
transporter and disposal facility if applicable. Attach separate pages as
necessary. If not yet known, write "TBD."


Hazardous Waste
Transporter/Disposal Facility Name


Facility Location
Transporter
(T) or Disposal
(D) Facility


Permit Number



3-5. Are pollution controls or monitoring employed in the process to prevent or
minimize the release of wastes into the environment? NOTE: This does NOT mean
fume hoods; examples include air scrubbers, cyclones, carbon or HEPA filters at
building exhaust fans, sedimentation tanks, pH neutralization systems for
wastewater, etc.
Yes  No
If YES, please list/describe:     





4.0    OTHER REGULATED WASTE (i.e., REGULATED BIOLOGICAL WASTE, referred to as
"Medical Waste" in California)
4-1.    Will (or do) you generate medical waste?  Yes  No If NO, skip to
Section 5.0.
4-2.    Check the types of waste that will be generated, all of which fall under
the California Medical Waste Act:
__Contaminated sharps (i.e. if contaminated with >= Risk Group 2 materials)
__Red bag bio hazardous waste (i.e. with >= Risk Group 2 materials ) for
autoclaving
__Animal carcasses
__Human or non-human primate blood, tissues, etc. *e.g. clinical specimens)
EXHIBIT D
-3-



--------------------------------------------------------------------------------

Exhibit 10.2*
__Pathology waste known or suspected to be contaminated with >= Risk Group 2
pathogens)
__Trace Chemotherapeutic Waste and/or Pharmaceutical waste NOT otherwise
regulated __as RCRA chemical waste



4-3.    What vendor will be used for off-site autoclaving and/or incineration?


    
4-5.    Do you have a Medical Waste Permit for this site?  Yes  No, not
required.
No, but an application will be submitted.
5.0    UNDERGROUND STORAGE TANKS (USTS) & ABOVEGROUND STORAGE TANKS (ASTS)
5-1. Are underground storage tanks (USTs), aboveground storage tanks (ASTs), or
associated pipelines used for the storage of petroleum products, chemicals, or
liquid wastes present on site (lease renewals) or required for planned
operations (new tenants)?  Yes  No
NOTE: If you will have your own diesel emergency power generator, then you will
have at least one AST! [NOTE: If a backup generator services multiple tenants,
then the landlord usually handles the permits.]
If NO, skip to section 6.0. If YES, please describe capacity, contents, age,
type of the USTs or ASTs, as well any associated leak detection/spill prevention
measures. Please attach additional pages if necessary.




UST or AST


Capacity (gallons)


Year Installe


Type (Steel, Fiberglass, etc.)


Associated Leak Detection / Spill



*NOTE: The following are examples of leak detection / spill prevention measures:
integrity testing, inventory reconciliation, leak detection system, overfill
spill protection, secondary containment, cathodic protection.
5-2. Please provide copies of written tank integrity test results and/or
monitoring documentation, if available.
5-3.    Is the UST/AST registered and permitted with the appropriate regulatory
agencies?  Yes 
No, not yet
If YES, please attach a copy of the required permit(s). See Section 7-1 for the
oversight agencies that issue permits, with the exception of those for diesel
emergency power generators which are permitted by the local Air Quality District
(Bay Area Air Quality Management District = BAAQMD; or San Diego Air Pollution
Control District = San Diego APCD).


EXHIBIT D
-4-




--------------------------------------------------------------------------------

Exhibit 10.2*
5-4. If this Questionnaire is being completed for a lease renewal, and if any of
the USTs/ASTs have leaked, please state the substance released, the media(s)
impacted (e.g., soil, water, asphalt, etc.), the actions taken, and all remedial
responses to the incident.


    
5-5. If this Questionnaire is being completed for a lease renewal, have
USTs/ASTs been removed from the Property?
Yes  No
If YES, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.).
5-6.    For Lease renewals, are there any above or below ground pipelines on
site used to transfer chemicals or wastes?
Yes  No
For new tenants, are installations of this type required for the planned
operations?  Yes  No If YES to either question in this section 5-6, please
describe.


    


6.0    ASBESTOS CONTAINING BUILDING MATERIALS
Please be advised that an asbestos survey may have been performed at the
Property. If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material. All personnel and appropriate subcontractors should be notified of the
presence of these materials, and informed not to disturb these materials. Any
activity that involves the disturbance or removal of these materials must be
done by an appropriately trained individual/contractor.


a.OTHER REGULATORY PERMITS/REQUIREMENTS


7-1. Does the operation have or require an industrial wastewater permit to
discharge into the local National Pollutant Discharge Elimination System
(NPDES)? [Example: This applies when wastewater from equipment cleaning is
routed through a pH neutralization system prior to discharge into the sanitary
or lab sewer for certain pharmaceutical manufacturing wastewater; etc.] Permits
are obtained from the regional sanitation district that is treating wastewater.
Yes  No  No, but one will be prepared and submitted to the Landlord property
management company.
If so, please attach a copy of this permit or provide it later when it has been
prepared.


7-2. Has a Hazardous Materials Business Plan (HMBP) been developed for the site
and submitted via the State of California Electronic Reporting System (CERS)?
[NOTE: The trigger limits for having to do this are ≥ 200 cubic feet if any one
type of compressed gas(except for carbon dioxide and inert simple asphyxiant
gases, which have a higher trigger limit of ≥ 1,000 cubic feet); ≥ 55 gallons if
any one type of hazardous chemical liquid; and ≥500 pounds of any one type of
hazardous chemical solid. So a full-size gas cylinder and a 260-liter of liquid
nitrogen are triggers! Don't forget the diesel fuel in a backup emergency
generator if the diesel tank size is ≥ 55 gallons and it is permitted under the
tenant (rather than under the landlord).] NOTE: Each local Certified Unified
Program Agency (CUPA) in California governs the HMBP process so start


EXHIBIT D
-5-




--------------------------------------------------------------------------------

Exhibit 10.2*
there. Examples: the CUPA for cities in San Mateo County is the County
Environmental Health Department; the CUPA for the City of Hayward, CA is the
Hayward Fire Department; the CUPA for Mountain View is the Mountain View Fire
Department; and, the CUPA for San Diego is the County of San Diego Hazardous
Materials Division (HMD),
▪Yes  No, not required.  No, but one will be prepared and submitted, and a
copy will be provided to the landlord property management company.
If one has been completed, please attach a copy. Continue to provide updated
versions as they are completed. This is a legal requirement in that State law
requires that the owner/operator of a business located on leased or rented real
property shall notify, in writing, the owner of the property that the business
is subject to and is in compliance with the Hazardous Materials Business Plan
requirements (Health and Safety Code Chapter 6.95 Section 25505.1).


7-3. NOTE: Please be advised that if you are involved in any tenant improvements
that require a construction permit, you will be asked to provide the local city
with a Hazardous Materials Inventory Statement (HMIS) to ensure that your
hazardous chemicals fall within the applicable Fire Code fire control area
limits for the applicable construction occupancy of the particular building. The
HMIS will include much of the information listed in Section 2-2. Neither the
landlord nor the landlord's property management company expressly warrants that
the inventory provided in Section 2-2 will necessarily meet the applicable
California Fire Code fire control area limits for building occupancy, especially
in shared tenant occupancy situations. It is the responsibility of the tenant to
ensure that a facility and site can legally handle the intended operations and
hazardous materials desired/ needed for its operations, but the landlord is
happy to assist in this determination when possible.


CERTIFICATION


I am familiar with the real property described in this questionnaire. By signing
below, I represent and warrant that the answers to the above questions are
complete and accurate to the best of my knowledge. I also understand that Lessor
will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.




Signature:     


Name:     


Title:     


Date:     


Telephone:     
63824651 v1


EXHIBIT D
-6-




--------------------------------------------------------------------------------

Exhibit 10.2*
EXHIBIT E
HENKEL LEASE


















    
LEASE


by and between


GCP Applied Teclu1ologies Inc., a Delaware corporation
Landlord


and


Henkel Corporation, a Delaware corporation
Tenant


Dated as of July 3, 2019




    




































Lease - United States - Cambridge






--------------------------------------------------------------------------------

Exhibit 10.2*




LEASE
This Lease (this "Lease") dated as of July 3, 2019 is entered into between GCP
APPLIED TECHNOLOGIES INC., a Delaware corporation ("Landlord") and HENKEL
CORPORATION, a Delaware corporation ("Tenant").
Section 1. Premises, Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, upon the terms and conditions set forth herein, certain premises
within the building owned by Landlord, commonly known as 62 Whittemore Avenue,
Cambridge, Massachusetts 02410 (the "Building"), as shown on Exhibit A hereto
(the "Premises"), In connection with its use of the Premises, subject to
Landlord's reasonable rules and regulations, Tenant shall also have the
nonexclusive right (a) to ingress and egress to the Premises over the sidewalks,
driveways, streets and highways adjoining the Premises, to the extent owned or
controlled by Landlord, and (b) to use the hallways, stairways, restrooms,
kitchens, break rooms, cafeteria and othe1· areas of the Building that may be
reasonably necessary for Tenant's use of the Premises (the "Shared Areas"), as
shown on Exhibit A hereto. Notwithstanding anything else herein to the contrary,
Tenant specifically agrees and acknowledges that, except in the case of
emergency, it shall not be permitted to access any other areas of the Building,
other than those specifically designated as part of the Premises and as
otherwise described on Exhibit A.


Section 2. Term. The term of this Lease (the "Term") shall commence on July 3,
2019 (the "Commencement Date"), and end on July 2, 2024 (the "Expiration Date"),
unless this Lease is sooner terminated pursuant to its terms. Thereafter the
Term of this Lease shall continue from year-to-year unless sooner terminated
pursuant to its terms. Tenant may, at any time during the Term, terminate this
Lease by providing Landlord with written notice thereof, with such termination
effective no less than thirty
(30) days from the date of such notice and Landlord may, at any time during the
Tenn, terminate this Lease by providing Tenant with written notice thereof, with
such termination effective no less than twelve (12) months from the date of such
notice (in either case, the "Early Termination Date"). Upon the Early
Termination Date, this Lease shall be of no further force or effect, and the
parties' rights and obligations hereunder shall forever cease and terminate
(except for any provisions hereof which by their terms expressly survive a
termination).
Section 3. Rent. Tenant shall pay Landlord as rent ("Base Rent") for the
Premises on a gross basis for each month during the Term, an amount equal to the
rent for the Premises scheduled on Exhibit B. Base Rent shall be due and payable
within thirty (30) days of delivery by Landlord of an invoice therefor, without
any deduction or offset and without prior notice or demand, at the address of
Landlord set forth in Section 23, which Landlord may update from time to time in
accordance with the notice provisions here of. Base Rent for any period which is
for less than one (I) month of the Term shall be a pro rata portion of the
monthly installment otherwise due. All amounts required to be paid by Tenant
under this Lease other than Base Rent shall be deemed Additional Rent (which,
collectively with Base Rent, shall be deemed "Rent"). Notwithstanding the
provisions of the first two sentences of this section, in the event the Term
extends or is extended by agreement of the parties beyond the Expiration Date
unless the parties otherwise expressly agree in writing, Base Rent shall be
equal to the fair market value of the Premises on a "triple net" basis. In such
event, the parties shall negotiate in good faith to determine the fair market
value of the Premises.




--------------------------------------------------------------------------------

Exhibit 10.2*
Section 4. Use: Compliance with Laws; Rules. Tenant may use the Premises only
for general office, administrative purposes, as well as Research and Development
laboratories. Tenant shall promptly observe and comply with all Laws (as
hereinafter defined) with respect to Tenant's use of the Premises; provided,
however, that Tenant shall not be required to comply with any Laws requiring the
construction of alterations in the Premises, which shall be the sole obligation
of the Landlord unless and to the extent due to Tenant's particular use of the
Premises. Tenant in its use and occupancy of the Premises shall not commit
waste, nor overload the floors or structure, nor do or permit anything to be
done in, about or with respect to the Premises which would (a) injure the
Premises or (b) vibrate, shake, overload, or impair the efficient operation of
the Premises or the building systems located therein. Tenant shall comply with
all reasonable rules and regulations promulgated from time to time by Landlord.
The term "Laws" as used herein shall mean all national, state, local, or
municipal statute, code, order, ordinance, regulation or treaty, in each case
promulgated by any national, state, local, municipal, court of competent
jurisdiction, administrative agency or commission or other national, state,
local or municipal governmental authority or instrumentality.


Section 5. Insurance. Landlord shall obtain and keep in full force and effect,
at Landlord's sole cost, a policy of "all risk" property insurance insuring the
Premises. Landlord also shall obtain and keep in full force and effect, at
Landlord's sole cost, a commercial general liability policy of insurance
protecting Landlord against claims for bodily injury, personal injury and
property damage based upon, involving or arising out of Landlord's ownership,
use or occupancy of the Premises and all areas appurtenant thereto. Such
insurance shall be in an amount not less than $5,000,000 per occurrence. Tenant
shall obtain and keep in full force and effect, at Tenant's sole cost, a
commercial general liability policy of insurance protecting Tenant against
claims for bodily injury, personal injury and property damage based upon,
involving or arising out of Tenant's use or occupancy of the Premises and all
areas appurtenant thereto. Such insurance shall be in an amount not less than
$5,000,000 per occurrence, In addition, Tenant shall obtain and keep in full
force and effect, at Tenant's sole cost, a policy of "all risk" property
insurance insuring Tenant's personal property in the Premises. Landlord shall
deliver to Tenant, and Tenant shall deliver to Landlord, certificates evidencing
the insurance coverages required hereunder prior to the Commencement Date.
Landlord and Tenant may use self-insurance or high deductibles to satisfy the
insurance requirements set forth in this Section 5.


Section 6. Taxes. Landlord shall pay before delinquency all real property taxes
on the Building. Tenant shall pay before delinquency all taxes imposed against
Tenant' s personal property.
Section 7. Release and Waiver of Subrogation. Notwithstanding anything to the
contrary herein, Landlord and Tenant hereby release each othe1·, and their
respective agents, employees, subtenants, and contractors, from all liability
for damage to their respective prope1ty that is caused by or results from a risk
which is insured against or is required to be insured against hereunder, without
regard to the negligence or willful misconduct of the entity so released.
Landlord and Tenant shall each provide evidence from their respective insurance
carriers of such waiver of subrogation.
Section 8. Indemnity. Each party shall defend, indemnify, protect and hold
harmless the other from and against any and all liability, loss, claim, damage
and cost (including reasonable attorneys' fees) to the extent due to the
negligence or willful misconduct of the indemnifying party or its agents,
employees or contractors or the indemnifying party's violation of the terms of
this Lease. This indemnification shall





--------------------------------------------------------------------------------

Exhibit 10.2*
survive the termination of this Lease. Notwithstanding the foregoing or anything
contained herein to the contrary, neither Landlord nor Tenant shall be liable to
the other for any punitive, special or consequential damages, lost profits or
other similar damages incurred in connection with this Lease.
Section 9. Hazardous Materials. Tenant shall not, without the prior written
consent of Landlord, use, store, transport or dispose of any Hazardous Material
in or about the Premises, except for Hazardous Materials of a type and in
amounts used in accordance·with Law. Tenant shall provide Landlord with written
notice specifying in reasonable detail all Hazardous Materials to be stored or
used at the Premises. Tenant, at its sole cost, shall comply with all laws
relating to its use of Hazardous Materials. If Hazardous Materials stored, used,
disposed of, emitted, or released on or about the Building by Tenant or its
agents, employees or contractors result in Contamination of the Premises,
Building or the water or soil thereunder, then Tenant shall promptly provide
Landlord with written notice thereof and take any and all action necessary to
remediate such contamination as required by Law. Tenant shall indemnify, defend,
protect and hold Landlord and its officers, directors, employees, successors and
assigns harmless from and against, all losses, damages, claims, costs and
liabilities, including reasonable attorneys' fees and costs, arising out of
Tenant's use, discharge, disposal, storage, transport, release or emission of
Hazardous Materials on or about the Premises and Building during the Term.
"Hazardous Materials" shall mean any substance, pollutant, contaminant, material
and waste that is classified in any applicable Environmental Law as "hazardous",
"toxic", "dangerous", a "pollutant", a "contaminant" or words of similar
meaning, including asbestos, asbestos-containing materials, polychlorinated
biphenyls, petroleum or petroleum products, radioactive materials, radon gas and
any known carcinogenic materials. "Environmental Law" shall mean any and all
Laws and Judgments relating to either the condition of the environment or the
storage, use, emission, disposal or release of Hazardous Materials.
"Contamination" shall mean the emission, discharge or release of any Hazardous
Materials to, on, onto or into the environment. "Judgment" shall mean any
judgment, injunction, order or decree of any Governmental Entity.
Section 10. Repairs. Tenant accepts the Premises in its "as is" condition.
Tenant shall maintain in good condition and repair the Premises; provided,
however, that Tenant shall in no event be required to perform any repairs and
maintenance (a) necessitated by the acts or omissions of Landlord or its agents
or employees, (b) to any of the Building systems servicing the Premises
(including, without limitation, electrical, plumbing, mechanical, fire and life
safety and HVAC) or any structural po1tions of the Premises (including, without
limitation, the roof) foundation, exterior walls, and load bearing interior
walls), or (c) which could be properly treated as a capital expenditure under
generally accepted accounting principles as in effect from time to time. Except
for obligations which are Tenant's responsibility pursuant to the preceding
sentence, Landlord shall maintain the Building in good condition and repair.
Section 11. Alterations. No alterations or improvements shall be made to the
Premises without the prior written consent of Landlord which may be withheld in
Landlord's sole discretion; provided, however, Tenant shall be permitted to
make, without the necessity of Landlord's prior consent, alterations or
improvements that are non structural in nature up to $25,000 per calendar year
during the Tenn. All work performed in connection with alterations shall comply
within all Laws and applicable requirements of insurance carriers and shall be
performed in a good and workmanlike manner by a licensed contracto1· approved by
Landlord. Tenant shall keep the Building




--------------------------------------------------------------------------------

Exhibit 10.2*
free of any liens arising out of work performed by or for Tenant. All
alterations that cannot be removed without material damage to the Premises shall
be deemed part of the Premises upon installation. Unless Landlord waives such
right at the time it consents to any alteration, Landlord shall have the right
to require Tenant to remove any alterations it constructs in the Premises upon
the termination of this Lease.


Section 12. Services. Landlord shall provide to Tenant electricity, water and
heating, ventilating and air conditioning and other utilities at the levels
provided consistent with the past operation of Premises; provided that Landlord
shall, if requested by Tenant, reasonably cooperate with Tenant (at no cost to
Landlord) to provide Tenant with increased levels of electricity, water and
heating, ventilating and air conditioning or other utilities at an increased
level. Landlord shall not, however, be liable for the interruption of any such
services or utilities for causes beyond Landlord's reasonable control. Landlord
shall provide additional site services to Tenant during the ordinary course of
business, including but not limited to accessibility to the loading dock and
mail services, site security, access to cafeteria services, office
cleaning/housekeeping, trash removal, and visitor reception.


Section 13. Damage. If the Premises are damaged by any casualty event, Landlord
shall restore the Premises to substantially the same condition as existed
immediately prior to such damage, unless this Lease is te1minated by Landlord or
Tenant as set forth below. Landlord shall have the right to terminate this
Lease, which option may be exercised by delivery to Tenant of a written notice
within thirty (30) days after the date of such damage, in the event that (a) the
Premises are damaged by a casualty both not covered by the type of insurance
Landlord is required to carry under this Lease and not actually covered by valid
and collectible insurance carried by Landlord to such an extent that the
estimated cost to restore the Premises exceeds five percent (5%) of the then
actual replacement cost thereof (and Tenant does not agree to pay the uninsured
amount); or (b) the damage to the Premises cannot reasonably be restored within
ninety
(90) days. If the Premises are damaged due to any casualty, Tenant shall be
entitled to an abatement of Base Rent attributable to the portion of the
Premises so damaged. If the damage resulting from any casualty cannot be (or is
not in fact) repaired within ninety
(90) days following the occurrence of such event, 0·1 if in Tenant's reasonable
judgment the casualty event will materially impair Tenant's operations at the
Premises, then Tenant also shall be entitled to terminate this Lease by delivery
of written notice of termination to Landlord at any time prior to restoration of
the Premises.
Section 14. Condemnation. If all or any part of the Premises is taken by the
exercise of the power of eminent domain or a voluntary transfer in lieu thereof
(a "Condemnation"), this Lease shall terminate as to the part of the Premises
taken. If the Premises cannot be restored within ninety days (90) days of the
Condemnation and made reasonably suitable for Tenant's continued occupancy, or
if Tenant shall determine in Tenant's reasonable judgment the Condemnation will
materially impair Tenant's operations at the Premises, then Tenant shall have
the right to terminate this Lease by delivery of written notice to Landlord
within thirty (30) days of such Condemnation. If this Lease is not terminated
following a Condemnation, Landlord shall make all repairs and alterations that
are reasonably necessary to make the portion of the Premises not taken
reasonably suitable for Tenant's occupancy, and Base Rent shall be reduced in
proportion to the portion of the Premises so taken. Tenant shall be entitled to
maintain an action to receive any Condemnation proceeds specifically allocated
to Tenant's losses (including, without limitation, the unamortized value of
alterations installed in the Premises at Tenant's expense, Tenant's relocation
costs, lost goodwill and loss of the








--------------------------------------------------------------------------------

Exhibit 10.2*
Tenant's leasehold estate); provided, however, that Tenant's recovery shall not
reduce the recovery Landlord is entitled to in connection with such
Condemnation.
Section 15. Assignment and Subletting. Tenant may not assign this Lease, sublet
the Premises or permit any use of the Premises by another party (collectively,
"Transfer"), without the prior written consent of Landlord, which consent may be
withheld in Landlord's sole and absolute discretion. Landlord's consent to one
Transfer shall not constitute consent to a subsequent Transfer. An assignment,
change of control, or transfer by operation of law 01· otherwise in connection
with a merger, consolidation, reorganization, stock sale or other like
transaction, whether directly or indirectly, shall also constitute a Transfer
requiring Landlord's consent under this Section 15. Notwithstanding the
foregoing, Tenant may, upon prior written notice to Landlord but without consent
of Landlord, Transfer this Lease to any person or entity that directly or
indirectly controls Tenant, is under common control with Tenant or is controlled
by Tenant, provided that: {I) such transferee can be reasonably expected to pay
Rent when due hereunder and (2) at the time of such Transfer, Tenant is not in
default or breach under this Lease.
Section 16. Default. Tenant shall be in default of its obligations under this
Lease if any of the following events occur (each of the following, a "Default"):
(a) Tenant fails to pay any Rent when due, when such failure continues for five
(5) days after written notice from Landlord to Tenant of a failure to pay such
Rent; (b) Tenant fails to perform any term, covenant or condition of this Lease
(except those requiring payment of Rent) and fails to cure such breach within
thirty (30) days after delivery of a written notice from Landlord specifying the
nature of the breach; provided, however, that if more than thirty (30) days are
reasonably required to remedy the failure, then Tenant shall not be in Default
if Tenant commences the cure within the thirty (30) day period and thereafter
diligently endeavors to complete the cure; (c) Tenant makes a general assignment
of its assets for the benefit of its creditors, including attachment of,
execution on, or the appointment of a custodian or receiver with respect to a
substantial part of Tenant's property or any property essential to the conduct
of its business; or (d) a petition is filed by or against Tenant under the
bankruptcy laws of the United States or any other debtors' relief law or
statute, unless such petition is dismissed within sixty (60) days after filing.


Section 17. Remedies. In the event of any Default by Tenant, Landlord shall have
the following remedies, in addition to all other rights and remedies provided by
any law or in equity or otherwise provided in this Lease, to which Landlord may
resort cumulatively or in the alternative:
a, Landlord may, at Landlord's election, keep this Lease in effect and enforce
by an action at law or in equity all of its rights and remedies under this
Lease, including (i) the right to recover the Rent and other sums as they become
due by appropriate legal action, (ii) the right to make payments required of
Tenant or perform Tenant's obligations and be reimbursed by Tenant for the cost
thereof,
3.the remedies of injunctive relief and specific performance to compel Tenant to
perform its obligations under this Lease, and
4.the right to recover the Rent as it becomes due under this Lease.


b.Landlord may, at Landlord's election, terminate this Lease by giving Tenant
written notice of termination, in which event this Lease shall terminate on the
date set forth for termination in such notice. Any such termination shall not
relieve Tenant from its obligation to pay sums then due Landlord or from any








--------------------------------------------------------------------------------

Exhibit 10.2*
claim against Tenant for damages or Rent previously accrued or then accruing. In
the event Landlord terminates this Lease, Landlord shall be entitled, at
Landlord's election, to damages in an amount as permitted under applicable Law,
including, without limitation: (i) the worth at the time of award of the amount
by which the unpaid Rent for the balance of the Tenn (exclusive of Tenant's
extension options, if any), computed by discounting such amount at the discount
rate of the Federal Reserve Bank of San Francisco at the time of award plus one
percent (1%); and (ii) any other amount necessary to compensate Landlord for all
actual losses, costs, claims, damages (including reasonable attorney's fees) in
connection with any such failure to perform.


a.Landlord shall use commercially reasonable efforts to mitigate any amounts
which it is entitled to recover hereunder; provided, however, Landlord shall not
in any event be required to re-let the Premises.


Section 18. Right to Cure Defaults. If Tenant fails to pay any sum of money to
Landlord when due, or fails to perform any other act on its pat1 to be performed
hereunder, then Landlord may, but shall not be obligated to, after the passage
of any applicable notice and cure periods (except in the case of an emergency,
in which case no cure period is required), make such payment or perform such
act. All such sums paid, and all reasonable costs and expenses of performing any
such act, shall be deemed Additional Rent payable by Tenant to Landlord upon
demand.


Section 19. Surrender: Holdover. Prior to expiration of this Lease, Tenant shall
remove all of its personal prnpe11y and shall surrender the Premises to Landlord
broom clean, in the same condition as exists on the Commencement Date,
reasonable wear and tear, alterations that Landlord agrees in writing may be
surrendered, casualty and condemnation, excepted. If the Premises are not so
surrendered, then Tenant shall be liable to Landlord for all costs and expenses
incurred by Landlord in returning the Premises to the required condition. In the
event that Tenant does not surrender the Premises upon the expiration or earlier
termination of this Lease as required above, (i) Tenant shall indemnify, defend,
protect and hold harmless Landlord from and against all loss, cost, claim,
damage and liability (excluding, however, any punitive, consequential, or
special damages, lost profits or similar damages) resulting from Tenant's delay
in surrendering the Premises and pay Landlord holdover rent in an amount equal
to one hundred fifty percent (150%) of the Rent payable under this Lease during
the last month of the Tenn, and
a.this Lease shall be treated, at Landlord's election, as either a tenancy at
sufferance or a month to month tenancy.


Section 20. Estoppel Certificates. Within ten (10) calendar days after receipt
of written demand by either party, the other patty shall execute and deliver to
the requesting party an estoppel certificate (a) certifying that this Lease is
unmodified and in foll force and effect or, if modified, the nature of such
modification; (b) acknowledging, to the responding party's knowledge, that there
are no uncured breaches or Defaults on the part of the requesting party (or
specifying with reasonable particularity any breaches or Defaults then
existing); and (c) cet1ifying such other information or matters as are
reasonably required by the requesting party.
Section 21. Subordination. This Lease is subject and subordinate to all present
and future mortgages, deeds of trust 01· other similar encumbrances, and all
renewals, modifications and replacements thereof affecting any portion of the
Building


    




--------------------------------------------------------------------------------

Exhibit 10.2*


( collectively, the "Mortgages"), provided, however, such subordination shall be
conditioned upon non-disturbance of Tenant's tenancy hereunder, including, at
Tenant's election, a non-disturbance and recognition agreement from the holder
of the applicable Mortgage in form reasonably acceptable to Tenant.
Section 22. Landlord's Right to Enter, Provided Landlord complies with all of
Tenant's reasonable security measures, Landlord 01· its agents may, upon
reasonable prior notice (except in the case of emergency), enter the Premises at
any reasonable time for the purpose of inspecting the same, supplying any
service to be provided by Landlord to Tenant, making necessary alterations or
repairs or for any other purpose permitted under this Lease and Landlord shall
use reasonable efforts to minimize any disruption to or interference with
Tenant's operations . Tenant shall have the right to accompany Landlord and its
agents if Tenant so elects.


Section 23. Notices. Any notice given under this Lease shall be in writing and
shall be hand delivered, emailed (with delivery confirmation requested and a
hard copy to be delivered the following day by overnight mail) or mailed (by
overnight courier), addressed as follows:


a.if to Tenant:
Henkel Technology Corporation
One Henkel Way, Rocky Hill, CT 06067 Attention: <Steven Essick, Head of Finance


With a copy to:


Henkel Technology Corporation
One Henkel Way, Rocky Hill, CT 06067
Attention: Jonathan M. Lewis, Assistant General Counsel


b.if to Landlord:
GCP Applied Technologies Inc.
62 Whittemore Avenue, Cambridge, MA 02140 Attention: Paul Hanlon


Any notice shall be deemed to have been given when hand delivered or emailed or,
if mailed, one business days after mailing.


Section 24. Effect of Conveyance. In the event of any assignment or transfer of
the Premises by Landlord, Landlord shall be and hereby is entirely relieved of
all covenants and obligations of Landlord accruing afte1· the date of such
transfer, and it shall be deemed and construed that any transferee has assumed
and shall carry out all covenants and obligations thereafter to be performed by
Landlord hereunder'.


Section 25. Parking. Tenant shall have the non-exclusive right to use throughout
the Term up to twenty (20) unreserved parking spaces in the parking facilities
located on the Properly. Tenant's parking spaces shall be unreserved and are to
be used by Tenant, its employees and invitees in common with Landlord and other
tenants of the Building and their employees and invitees; provided however,
Tenant shall not be permitted to park in any spaces designated as reserved.
Landlord reserves the right to build




--------------------------------------------------------------------------------

Exhibit 10.2*






improvements upon, reduce the size of, relocate, reconfigure, eliminate, and/or
make alterations or additions to such parking facilities at anytime.


Section 26. Signage. Landlord may, in Landlord's sole and absolute discretion,
upon request by Tenant, provide Tenant with directory signage and other signage
(taking into consideration Tenant's Pro Rata Share of the Building) at Tenant's
cost and expense, in accordance with a design and at a location that is mutually
acceptable to Landlord and Tenant and in accordance with applicable laws.


Section 27. Mechanic's Liens. Tenant will not permit any mechanic's or
materialmen 's or other liens, charges or encumbrances to be incurred against
the Premises, including for any labor or material furnished to Tenant in
connection with work of any character performed on the Premises by or at the
direction of Tenant. Tenant shall have the right to contest the validity or
amount of any such lien, provided, however, such contest does not in Landlord's
judgment threaten Landlord's interest in the Premises and/01· the Building. Upon
the final determination of any contest, Tenant shall immediately pay any adverse
judgment rendered with all costs, charges and other amounts due and shall have
the lien released at the Tenant's expense. If Tenant desires to contest any such
lien, then prior to commencing such contest it will furnish Landlord with a
bond, if requested by the Landlord, to secure the payment of such obligation.
Section 28. Force Majeure. Performance Delays. In the event that either party
hereto shall be delayed or hindered in or prevented from the performance of any
of its respective obligations under the Lease, by reason of (i) the destruction,
in whole or in part, of any building or improvement forming a part of the
Premises, or (ii) strikes, or
a.lockouts, or (iv) labor troubles, or (v) war, whether declared or undeclared,
or (vi) riot, or (vii) Act of God, or (viii) embargoes, or (ix) delays in
transportation, or (x) inability to procure materials and/or labor, or failure
of power, or (xii) restrictive governmental laws or regulations, whether valid
or not, or (xiii) insurrection, or (xiv) any other reason other than financial,
beyond the reasonable control of such pa11y, and not the fault of the party so
delayed or hindered in or prevented from performing work or doing acts otherwise
required under this Lease, then performance of such work or doing of such acts
shall be excused for the period of the delay, and the period for the performance
of such work or doing such acts shall be extended for a period equivalent to the
period of such delay; provided, however, that the provisions of this section
shall not operate so as to excuse or release Tenant from the prompt payment of
Rent or other sums required to be paid by Tenant to Landlord or to other payees
anywhere hereunder. Nothing herein shall relieve the party relying on such delay
event from exercising commercially reasonable efforts to mitigate the effect of
any such delay.


Section 29. Dispute Resolution. This Agreement shall be governed by and
interpreted according to the Laws of the Commonwealth of Massachusetts without
regard to its conflicts of laws provisions. Any legal suit, action or proceeding
arising out of this Agreement, or the transactions contemplated hereby, shall be
instituted in the relevant courts of Cambridge, Massachusetts and each pa11y
irrevocably submits to the exclusive jurisdiction of such courts in any such
suit, action or proceeding. The parties irrevocably and unconditionally waive
any objection to the laying of venue of any suit, action or proceeding in such
courts and irrevocably waive and agree not to plead or claim in any such court
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient form.





9



--------------------------------------------------------------------------------

Exhibit 10.2*
Section 30, Deleted.




Section 31. Miscellaneous. This Lease shall in all respects be governed by and
construed in accordance with the laws of the state in which the Premises are
located. If any term of this Lease is held to be invalid or unenforceable by any
court of competent jurisdiction, then the remainder of this Lease shall remain
in full force and effect to the fullest extent possible under the Law, and shall
not otherwise be affected or impaired. This Lease may not be amended, except by
the written agreement of all parties hereto. Time is of the essence with respect
to the performance of every provision of this Lease in which time of performance
is a factor. This Lease shall, subject to the provisions regarding assignment
and subletting, apply to and bind the respective heirs, successors, executors,
administrators and assigns of Landlord and Tenant. The language in all parts of
this Lease shall in all cases be construed as a whole according to its fair
meaning, and not strictly for or against either Landlord or Tenant. The captions
used in this Lease are for convenience only and shall not be considered in the
construction or interpretation of any provision hereof. When a party is required
to do something by this Lease, it shall do so at its sole cost and expense
without right of reimbursement from the other party unless specific provision is
made therefor. If either party brings any action or legal proceeding with
respect to this Lease, the prevailing party shall be entitled to recover
reasonable attorneys' and experts' fees and court costs. Whenever one patty's
consent or approval is required to be given as a condition to the other party's
right to take any action pursuant to this Lease, unless another standard is
expressly set forth, such consent or approval shall not be unreasonably
withheld, conditioned or delayed. Any executed copy of this Lease, including
facsimile or .pdf copies, shall be deemed an original for all purposes. This
Lease may be executed in multiple counterparts, each of which shall constitute
an original and all of which, taken together, shall constitute a single
instrument.


Section 32. Damages. Notwithstanding anything herein to the contrary, neither
Landlord nor Tenant shall be liable to the other for any punitive, special or
consequential damages, lost profits or other similar damages incurred in
connection with this Lease.


Section 33. Notice of Activity and Use Limitation. Tenant acknowledges that one
or more of the lands on which the Building and Premises are located are subject
to an Activity and Use Limitation (the "AUL") pursuant to the terms of
Massachusetts General Laws Chapter 21E, which AUL is recorded with the Middlesex
South Registry of Deeds at Book 47069, Page 293 and filed with the Middlesex
South Registry District of the Land Court as Document 1404318.


[Signature page follows]


10




--------------------------------------------------------------------------------

Exhibit 10.2*














IN WITNESS WHEREOF, the parties have executed this Lease as of the day first
above written.


LANDLORD:
GCP APPLIED TECHNOLOGIES INC.
a Delaware corporation
By: /s/ Paul Hanlon
Name: Paul Hanlon
Title: VP Global Supply Chain
Date: 01/10/2020


Tenant:
HENKEL CORPORATION
a Delaware corporation


By: /s/ Michael Olosky
Name: Michael Olosky
Title: President
Date: 01/18/2020


By: /s/ Laurie Andriate
Name: Laurie Andriate
Title: Corporate Vice President, Metals
Date: 01/21/2020
























--------------------------------------------------------------------------------

Exhibit 10.2*
executed-leasepictures_pagh.jpg [executed-leasepictures_pagh.jpg]



--------------------------------------------------------------------------------

Exhibit 10.2*




1.The Parties acknowledge that Tenant shall be not required to obtain air
quality Limited Plan Approval ("LPA") as the Metropolitan Boston/Northeast
Region of the Department of Environmental Protection, Bureau of Air and Waste
has terminated the LPA bearing Application Np. MBR-00-IND-036, Class: BLW-AQ,
FMF No:27297.
2.Tenant shall comply with all regulatory requirements with regards to water
disposal.
3.Tenant shall comply with all federal and state hazardous waste regulatory
requirements with regards to wastewater disposal.















































--------------------------------------------------------------------------------

Exhibit 10.2*


executed-leasepictures_pagj.jpg [executed-leasepictures_pagj.jpg]





--------------------------------------------------------------------------------

Exhibit 10.2*




executed-leasepictures_pagf.jpg [executed-leasepictures_pagf.jpg]



--------------------------------------------------------------------------------

Exhibit 10.2*


executed-leasepictures_pagg.jpg [executed-leasepictures_pagg.jpg]





--------------------------------------------------------------------------------

Exhibit 10.2*




executed-leasepictures_pagk.jpg [executed-leasepictures_pagk.jpg]

